 
Exhibit 10.1
 
MORTGAGE LOAN PURCHASE AGREEMENT
 
This Mortgage Loan Purchase Agreement (this “Agreement”), is dated and effective
December 22, 2011 between UBS Real Estate Securities Inc., as seller (the
“Seller”), and Citigroup Commercial Mortgage Securities Inc., as purchaser (the
“Purchaser”).
 
The Seller desires to sell, assign, transfer and otherwise convey to the
Purchaser, and the Purchaser desires to purchase, subject to the terms and
conditions set forth below, the commercial, multifamily and/or manufactured
housing mortgage loans (collectively, the “Mortgage Loans”) identified on the
schedule annexed hereto as Exhibit A (the “Mortgage Loan Schedule”).
 
It is expected that the Mortgage Loans will be transferred, together with other
commercial, multifamily and manufactured housing mortgage loans (such Mortgage
Loans, the “Other Mortgage Loans”) to UBS-Citigroup Commercial Mortgage Trust
2011-C1, a trust fund (the “Trust Fund”) to be formed by the Purchaser, the
beneficial ownership of which will be evidenced by a series of mortgage
pass-through certificates (the “Certificates”).  The offer and sale of certain
classes of the Certificates (the “Registered Certificates”) will be registered
under the Securities Act of 1933, as amended (the “Securities Act”).  The Trust
Fund will be created and the Certificates will be issued pursuant to a pooling
and servicing agreement, to be dated as of December 1, 2011 (the “Pooling and
Servicing Agreement”), among Citigroup Commercial Mortgage Securities Inc., as
depositor (in such capacity, the “Depositor”), Wells Fargo Bank, National
Association, as master servicer (in such capacity, the “Master Servicer”),
Midland Loan Services, a Division of PNC Bank, National Association (“Midland”),
as special servicer (in such capacity, the “Special Servicer”), TriMont Real
Estate Advisors, Inc., as operating advisor (in such capacity, the “Operating
Advisor”), and Deutsche Bank Trust Company Americas, as trustee, certificate
administrator, custodian and paying agent (in its capacity as trustee,
certificate administrator, custodian and paying agent, the “Trustee”).
 
The Purchaser intends to sell the Registered Certificates to UBS Securities LLC
(“UBS”), Citigroup Global Markets Inc. (“Citi”), Natixis Securities Americas LLC
(“Natixis”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill”),
Barclays Capital Inc. (“Barclays”) and Morgan Stanley & Co. LLC (“MS” and,
together with UBS, Citi, Natixis, Merrill and Barclays, in such capacity, the
“Underwriters”) pursuant to an underwriting agreement, dated December 9, 2011
(the “Underwriting Agreement”).  The Purchaser intends to sell other
Certificates (the “Non-Registered Certificates”) to UBS, Citi, Natixis, Merrill,
Barclays and MS (together, in such capacity, the “Initial Purchasers”) pursuant
to a certificate purchase agreement, dated December 22, 2011 (the “Certificate
Purchase Agreement”).  Capitalized terms that are used but not defined herein
have the respective meanings assigned to them in the Pooling and Servicing
Agreement (in effect as of the Closing Date) or in the Indemnification
Agreement, dated December 22, 2011 (the “Indemnification Agreement”), among the
Seller, the Purchaser, the Underwriters and the Initial Purchasers.
 
 
 

--------------------------------------------------------------------------------

 
 
Now, therefore, in consideration of the premises and the mutual agreements set
forth herein, the parties agree as follows:
 
SECTION 1.             Agreement to Purchase.
 
Subject to the terms and conditions set forth in this Agreement, the Seller
agrees to sell, assign, transfer and otherwise convey to the Purchaser upon
receipt of the Mortgage Loan Purchase Price referred to in this Section 1, and
the Purchaser agrees to purchase, the Mortgage Loans.  The purchase and sale of
the Mortgage Loans shall take place on December 29, 2011 or such other date as
shall be mutually acceptable to the parties hereto (the “Closing Date”).  As of
the Cut-off Date, the Mortgage Loans will have an aggregate principal balance
(the “Aggregate Cut-off Date Balance”), after application of all payments of
principal due thereon on or before the Cut-off Date, whether or not received, of
$549,743,803, subject to a variance of plus or minus 5.0%.  The purchase price
of the Mortgage Loans (inclusive of accrued interest and exclusive of the
Seller’s share of the costs set forth in Section 9(c) hereof) (the “Mortgage
Loan Purchase Price”) shall be equal to the amount set forth on the cross
receipt between the Seller and the Purchaser dated the date hereof.
 
SECTION 2.             Conveyance of Mortgage Loans.
 
(a)           On the Closing Date, subject only to receipt by the Seller of the
Mortgage Loan Purchase Price, the satisfaction of the other closing conditions
required to be satisfied on the part of Purchaser pursuant to Section 7 and the
issuance of the Certificates, the Seller agrees to sell, transfer, assign, set
over and otherwise convey to the Purchaser, without recourse, all the right,
title and interest of the Seller in and to the Mortgage Loans identified on the
Mortgage Loan Schedule, including all rights to payment in respect thereof,
which includes all interest and principal received or receivable by the Seller
on or with respect to the Mortgage Loans after the Cut-off Date (subject to the
proviso in the next sentence), together with all of the Seller’s right, title
and interest in and to the proceeds of any related title, hazard, or other
insurance policies and any escrow, reserve or other comparable accounts related
to the Mortgage Loans, subject to (i) that certain Agreement to Appointment of
Master Servicer dated as of December 1, 2011, between the Master Servicer, the
Depositor and the Seller, and (ii) with respect to each Pari Passu Loan
Combination, the rights of the holder of the related Pari Passu Companion Loan
under the related Co-Lender Agreement, if applicable.  The Purchaser shall be
entitled to (and, to the extent received by or on behalf of the Seller, the
Seller shall deliver or cause to be delivered to or at the direction of the
Purchaser) all scheduled payments of principal and interest due on the Mortgage
Loans after the Cut-off Date, and all other recoveries of principal and interest
collected thereon after the Cut-off Date; provided, however, that all scheduled
payments of principal and interest due on or before the Cut-off Date and
collected after the Cut-off Date shall belong to the Seller, and the Purchaser
or its successors or assigns shall promptly remit any such payments to the
Seller.
 
On or prior to the Closing Date, the Seller shall retain a third party vendor
(which may be the Trustee, Certificate Administrator or Custodian pursuant to
the Pooling and Servicing Agreement or otherwise) to complete the assignment and
recordation or filing of the related Loan Documents in the name of the Trustee
on behalf of the Certificateholders and, with respect to a Pari Passu Loan
Combination, the related Pari Passu Companion Loan Noteholders.  On or
 
 
2

--------------------------------------------------------------------------------

 
 
promptly following the Closing Date, the Seller shall cause such third party
vendor, at the expense of the Seller, (1) to promptly prepare and to record (in
favor of the Trustee, in trust for the Holders of UBS-Citigroup Commercial
Mortgage Trust 2011-C1, Commercial Mortgage Pass-Through Certificates, Series
2011-C1) in the appropriate public recording office (a) in no event later than
30 Business Days following the Closing Date, each Assignment of Mortgage
referred to in clause (iii) of Exhibit B which has not yet been submitted for
recording and (b) in no event later than 30 Business Days following the Closing
Date, each Reassignment of Assignment of Leases, Rents and Profits referred to
in clause (viii)(B) of Exhibit B (if not otherwise included in the related
Assignment of Mortgage) which has not yet been submitted for recordation; and
(2) to promptly prepare and to file in the appropriate public filing office each
UCC assignment of financing statement referred to in clause (v)(B) and (xiii) of
Exhibit B which has not yet been submitted for filing or recording in no event
later than 30 Business Days following the Closing Date.  In the event that any
such document or instrument is lost or returned unrecorded or unfiled, as the
case may be, because of a defect therein, the Seller shall promptly prepare or
cause the preparation of a substitute therefor or cure or cause the curing of
such defect, as the case may be, and shall thereafter deliver the substitute or
corrected document to or at the direction of the Custodian for recording or
filing, as appropriate, at the Seller’s expense.  The Seller shall, or shall
cause a third party vendor to, promptly upon receipt of the original recorded or
filed copy (and in no event later than 5 Business Days following such receipt)
deliver such original to the Custodian, with evidence of filing or recording
thereon.  Notwithstanding anything to the contrary contained in this Section 2,
in those instances where the public recording office retains the original
Mortgage, Assignment of Mortgage, Assignment of Leases, Rents and Profits or
Reassignment of Assignment of Leases, Rents and Profits, if applicable, after
any has been recorded, the obligations hereunder of the Seller shall be deemed
to have been satisfied upon delivery to the Custodian of a copy of the recorded
original of such Mortgage, Assignment of Mortgage, Assignment of Leases, Rents
and Profits or Reassignment of Assignment of Leases, Rents and Profits.
 
On the Closing Date, upon (i) notification from the Seller that the Mortgage
Loan Purchase Price referred to in Section 1 has been received by the Seller and
(ii) the issuance of the Certificates, the Purchaser shall be authorized to
release to the Trustee or its designee all of the Mortgage Files in the
Purchaser’s possession relating to the Mortgage Loans.
 
(b)           In connection with the Seller’s assignment pursuant to
subsection (a) above, and subject to subsections (c) and (d) below, the Seller
shall deliver to and deposit with, or cause to be delivered to and deposited
with, the Custodian, on or before the Closing Date, the documents and/or
instruments referred to in clauses (i), (ii), (vii), (xi) and (xix) of Exhibit B
for each Mortgage Loan so assigned (with originals with respect to clause (i)
and copies with respect to clauses (ii), (vii), (xi) and (xix)) and, except as
otherwise provided in clause (d) below, within 10 days following the Closing
Date, the remaining applicable documents in Exhibit B for each such Mortgage
Loan, with copies to the Master Servicer.
 
(c)           If the Seller cannot deliver, or cause to be delivered, as to any
Mortgage Loan, the original Note, the Seller shall deliver a copy or duplicate
original of such Note, together with an affidavit certifying that the original
thereof has been lost or destroyed and an indemnification in connection
therewith in favor of the Trustee.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           If the Seller cannot deliver, or cause to be delivered, as to any
Mortgage Loan, the original or a copy of any of the documents and/or instruments
referred to in clauses (ii), (v)(A), (viii)(A), (xiv) and (xvi) of Exhibit B and
the UCC financing statements and UCC assignments of financing statements
referred to in clause (xiii) of Exhibit B, with evidence of recording or filing
thereon, solely because of a delay caused by the public recording or filing
office where such document or instrument has been delivered for recordation or
filing, or because such original recorded or filed document has been lost or
returned from the recording or filing office and subsequently lost, as the case
may be, the delivery requirements of Section 2(b) shall be deemed to have been
satisfied as to such missing item, and such missing item shall be deemed to have
been included in the related Mortgage File, provided that a copy of such
document or instrument (without evidence of recording or filing thereon, but
certified (which certificate may relate to multiple documents and/or
instruments) by the applicable public recording or filing office, the applicable
title insurance company or by the Seller to be a true and complete copy of the
original thereof submitted for recording or filing, as the case may be) has been
delivered to the Custodian within 45 days after the Closing Date, and either the
original of such missing document or instrument, or a copy thereof, with
evidence of recording or filing, as the case may be, thereon, is delivered to or
at the direction of the Purchaser (or any subsequent owner of the affected
Mortgage Loan, including without limitation the Trustee) within 180 days after
the Closing Date (or within such longer period after the Closing Date as the
Purchaser (or such subsequent owner) may consent to, which consent shall not be
unreasonably withheld, conditioned or delayed so long as the Seller has provided
the Purchaser (or such subsequent owner) with evidence of such recording or
filing, as the case may be, or has certified to the Purchaser (or such
subsequent owner) as to the occurrence of such recording or filing, as the case
may be, and is, as certified to the Purchaser (or such subsequent owner) no less
often than quarterly, in good faith attempting to obtain from the appropriate
public recording or filing office such original or copy).
 
If the Seller cannot deliver, or cause to be delivered, as to any Mortgage Loan,
the original or a copy of the related lender’s title insurance policy referred
to in clause (vii) of Exhibit B solely because such policy has not yet been
issued, the delivery requirements of  Section 2(b) shall be deemed to be
satisfied as to such missing item, and such missing item shall be deemed to have
been included in the related Mortgage File, provided that the Seller has
delivered to the Custodian a binder marked as binding and countersigned by the
title insurer or its authorized agent (which may be a pro forma or specimen
title insurance policy which has been accepted or approved in writing as binding
by the related title insurance company) or an acknowledged closing instruction
or escrow letter, and the Seller shall deliver to the Custodian or at the
direction of the Purchaser (or any subsequent owner of the affected Mortgage
Loan, including without limitation the Trustee), promptly following the receipt
thereof, the original related lender’s title insurance policy (or a copy
thereof).
 
Notwithstanding anything herein to the contrary, with respect to the documents
referred to in clause (xix) and clause (xx) on Exhibit B, the Seller
acknowledges that the Master Servicer will hold the original of each such
document in trust on behalf of the Trustee in order to draw on such letter of
credit on behalf of the Trust and the Seller shall be deemed to have satisfied
the delivery requirements of this Agreement by delivering the original of each
such document to the Master Servicer.  The Seller shall pay any costs of
assignment or amendment of such letter of credit required (which assignment or
amendment shall change the beneficiary of
 
 
4

--------------------------------------------------------------------------------

 
 
the letter of credit to the Trust in care of the Master Servicer) in order for
the Master Servicer to draw on such letter of credit on behalf of the Trust.  In
the event that the documents specified in clause (xx) on Exhibit B are missing
because the related assignment or amendment documents have not been completed,
the Seller shall take all reasonably necessary steps to enable the Master
Servicer to draw on the related letter of credit on behalf of the Trust
including, if necessary, drawing on the letter of credit in its own name
pursuant to written instructions from the Master Servicer and immediately
remitting such funds (or causing such funds to be remitted) to the Master
Servicer.
 
Contemporaneously with the execution of this Agreement by the Purchaser and the
Seller, the Seller shall deliver a power of attorney substantially in the form
of Exhibit C hereto to each of the Master Servicer and the Special Servicer,
that permits such parties to take such other action as is necessary to effect
the delivery, assignment and/or recordation of any documents and/or instruments
relating to any Mortgage Loan which have not been delivered, assigned or
recorded at the time required for enforcement by the Trust Fund.  The Seller
will be required to effect at its expense the assignment and, if applicable,
recordation of its Loan Documents until the assignment and recordation of all
such Loan Documents has been completed.
 
(e)           Except as provided below, all documents and records in the
Seller’s possession (or under its control) relating to the Mortgage Loans that
are not required to be a part of a Mortgage File in accordance with Exhibit B
but that are reasonably required to service the Mortgage Loans and copies of the
documents in the Mortgage File (all such other documents and records, including
Environmental Reports, as to any Mortgage Loan, the “Servicing File”), together
with all escrow payments, reserve funds and other comparable funds in the
possession of the Seller (or under its control) with respect to the Mortgage
Loans, shall (unless they are held by a sub-servicer that shall, as of the
Closing Date, begin acting on behalf of the Master Servicer pursuant to a
written agreement between such parties) be delivered by the Seller (or its
agent) to the Master Servicer (as the Purchaser’s designee) no later than the
Closing Date; provided, however, the Seller shall not be required to deliver,
and the Servicing File shall not be deemed to include drafts of Loan Documents,
attorney-client or internal communications of the Seller or its affiliates or
Seller’s credit underwriting or due diligence analyses or related data (as
distinguished from Environmental Reports, financial statements, credit reports,
title reports, structural and engineering reports, appraisals and other reports,
analyses or data provided by the Borrowers or third parties other than the
Seller’s attorneys).  If a sub-servicer shall, as of the Closing Date, begin
acting on behalf of the Master Servicer with respect to any Mortgage Loan
pursuant to a written agreement between such parties, the Seller or its agent
shall deliver a copy of the related Servicing File to the Master Servicer.
 
In addition, the Seller shall cause the Reserve Accounts, Cash Collateral
Accounts and Lock-Box Accounts relating to the Mortgage Loans to be transferred
to and held in the name of the Master Servicer on behalf of the Trustee as
successor to the Seller.
 
(f)           Each of the Seller and the Purchaser will treat, and their
respective records will reflect, the transfer of the Mortgage Loans to the
Purchaser as a sale, including for tax and accounting purposes.  Following the
transfer of the Mortgage Loans to the Purchaser, the Seller
 
 
5

--------------------------------------------------------------------------------

 
 
will not take any action inconsistent with the ownership of the Mortgage Loans
by the Purchaser or its assignees.
 
(g)           Furthermore, it is the express intent of the parties hereto that
the conveyance of the Mortgage Loans by Seller to Purchaser as provided in this
Agreement be, and be construed as, a sale of the Mortgage Loans by Seller to
Purchaser and not a pledge of the Mortgage Loans by Seller to Purchaser to
secure a debt or other obligation of Seller.  However, in the event that,
notwithstanding the intent of the parties, the Mortgage Loans are held to be
property of Seller or if for any reason this Agreement is held or deemed to
create a security interest in the Mortgage Loans:
 
(i)    this Agreement shall hereby create a security agreement within the
meaning of Articles 8 and 9 of the Uniform Commercial Code in effect in the
applicable state;
 
(ii)   the conveyance provided for in this Agreement shall hereby grant from
Seller to Purchaser a security interest in and to all of Seller’s right, title,
and interest, whether now owned or hereafter acquired, in and to:
 
(A)           all accounts, contract rights (including any guarantees), general
intangibles, chattel paper, instruments, documents, money, deposit accounts,
certificates of deposit, goods, letters of credit, advices of credit and
investment property consisting of, arising from or relating to any of the
property described in the Mortgage Loans, including the related Notes, Mortgages
and title, hazard and other insurance policies, identified on the Mortgage Loan
Schedule, and all distributions with respect thereto payable after the Cut-off
Date;
 
(B)           all accounts, contract rights, general intangibles, chattel paper,
instruments, documents, money, deposit accounts, certificates of deposit, goods,
letters of credit, advices of credit and investment property arising from or by
virtue of the disposition of, or collections with respect to, or insurance
proceeds payable with respect to, or claims against other Persons with respect
to, all or any part of the collateral described in clause (A) above (including
any accrued discount realized on liquidation of any investment purchased at a
discount), in each case, payable after the Cut-off Date; and
 
(C)           all cash and non-cash proceeds of the collateral described in
clauses (A) and (B) above payable after the Cut-off Date;
 
(iii)    the possession by Purchaser or its assignee of the Notes and such other
goods, letters of credit, advices of credit, instruments, money, documents,
chattel paper or certificated securities shall be deemed to be possession by the
secured party or possession by a purchaser or a Person designated by him or her,
for purposes of perfecting the security interest pursuant to the Uniform
Commercial Code (including, without limitation, Sections 9-306, 9-313 and 9-314
thereof) as in force in the relevant jurisdiction; and
 
(iv)    notifications to Persons holding such property, and acknowledgments,
receipts, confirmations from Persons holding such property, shall be deemed to
be
 
 
6

--------------------------------------------------------------------------------

 
 
notifications to, or acknowledgments, receipts or confirmations from, securities
intermediaries, bailees or agents of, or Persons holding for (as applicable),
Purchaser or its assignee for the purpose of perfecting such security interest
under applicable law.
 
The Seller at the direction of the Purchaser or its assignee, shall, to the
extent consistent with this Agreement, take such actions as may be reasonably
necessary to ensure that, if this Agreement were deemed to create a security
interest in the Mortgage Loans and the proceeds thereof, such security interest
would be a perfected security interest of first priority under applicable law
and will be maintained as such throughout the term of this Agreement.  In
connection herewith, Purchaser and its assignee shall have all of the rights and
remedies of a secured party and creditor under the Uniform Commercial Code as in
force in the relevant jurisdiction and may execute and file such UCC Financing
Statements as may be reasonably necessary or appropriate to accomplish the
foregoing.
 
(h)           It is further acknowledged and agreed by the Seller that the
Purchaser intends to convey all right, title and interest of the Purchaser in
and to the Mortgage Loans and all rights and remedies under this Agreement
(excluding the Purchaser’s rights and remedies under Sections 4(b)(ix),
6(e)-(g), 9 and 11 of this Agreement) to the Trustee on behalf of the
Certificateholders, including, without limitation, all rights and remedies as
may be available under Section 6 to the Purchaser in the event of a Material
Breach or a Material Defect, and the Trustee on behalf of the
Certificateholders, as assignee of the Purchaser, or such other party as may be
specified in the Pooling and Servicing Agreement, shall be entitled to enforce
any obligations of the Seller hereunder in connection with a Material Breach or
a Material Defect as if the Trustee on behalf of the Certificateholders had been
an original party to this Agreement.
 
SECTION 3.             Examination of Mortgage Files and Due Diligence Review.
 
The Seller shall reasonably cooperate with any examination of the Mortgage Files
and Servicing Files that may be undertaken by or on behalf of the
Purchaser.  The fact that the Purchaser has conducted or has failed to conduct
any partial or complete examination of the Mortgage Files and/or Servicing Files
shall not affect the Purchaser’s right to pursue any remedy available in equity
or at law under Section 6 for a breach of the Seller’s representations,
warranties and covenants set forth in or contemplated by Section 4.
 
SECTION 4.             Representations, Warranties and Covenants of the Seller.
 
(a)           The Seller hereby makes, as of the date hereof (or as of such
other date specifically provided in the particular representation or warranty),
to and for the benefit of the Purchaser, each of the representations and
warranties set forth in Exhibit D with respect to each Mortgage Loan, subject to
the exceptions set forth in Schedule D-1 to Exhibit D.
 
(b)           In addition, the Seller, as of the date hereof, hereby represents
and warrants to, and covenants with, the Purchaser that:
 
(i)           The Seller is a corporation, duly organized, validly existing and
in good standing under the laws of the State of Delaware and is in compliance
with the laws of each State in which any Mortgaged Property is located to the
extent necessary to ensure
 
 
7

--------------------------------------------------------------------------------

 
 
the enforceability of each Mortgage Loan and to perform its obligations under
this Agreement.
 
(ii)     The execution and delivery of this Agreement by the Seller, and the
performance of, and compliance with, the terms of this Agreement by the Seller,
do not violate the Seller’s organizational documents or constitute a default (or
an event which, with notice or lapse of time, or both, would constitute a
default) under, or result in the breach of, any material agreement or other
instrument to which it is a party or which is applicable to it or any of its
assets, in each case which materially and adversely affects the ability of the
Seller to carry out the transactions contemplated by this Agreement.
 
(iii)    The Seller has the full power and authority to enter into and
consummate all transactions contemplated by this Agreement, has duly authorized
the execution, delivery and performance of this Agreement, and has duly executed
and delivered this Agreement.
 
(iv)    This Agreement, assuming due authorization, execution and delivery by
the Purchaser, constitutes a valid, legal and binding obligation of the Seller,
enforceable against the Seller in accordance with the terms hereof, subject to
(A) applicable bankruptcy, insolvency, reorganization, receivership,
conservatorship, liquidation, moratorium and other laws affecting the
enforcement of creditors’ rights generally, including if the Seller is
determined to be a “financial company” or an affiliate thereof under Section 201
of the Dodd-Frank Wall Street Reform and Consumer Protection Act (the
“Dodd-Frank Act”), the powers of the Federal Deposit Insurance Corporation as
receiver under Title II (Orderly Liquidation Authority) of the Dodd-Frank Act,
(B) general principles of equity, regardless of whether such enforcement is
considered in a proceeding in equity or at law, and (C) public policy
considerations underlying the securities laws, to the extent that such public
policy considerations limit the enforceability of the provisions of this
Agreement that purport to provide indemnification or contribution for securities
laws liabilities.
 
(v)     The Seller is not in violation of, and its execution and delivery of
this Agreement and its performance of, and compliance with, the terms of this
Agreement do not constitute a violation of, any law, any judgment, order or
decree of any court or arbiter, or any order, regulation or demand of any
federal, state or local governmental or regulatory authority, which violation,
in the Seller’s good faith and reasonable judgment, is likely to affect
materially and adversely either the ability of the Seller to perform its
obligations under this Agreement or the financial condition of the Seller.
 
(vi)    No litigation is pending or, to the best of the Seller’s knowledge,
threatened against the Seller the outcome of which, in the Seller’s good faith
and reasonable judgment, is likely to materially and adversely affect the
ability of the Seller to perform its obligations under this Agreement or the
financial condition of the Seller.
 
(vii)   The Seller has not dealt with any broker, investment banker, agent or
other Person, other than the Purchaser, the Underwriters, the Initial
Purchasers, and their respective affiliates, that may be entitled to any
commission or compensation in
 
 
8

--------------------------------------------------------------------------------

 
 
connection with the sale of the Mortgage Loans or the consummation of any of the
other transactions contemplated hereby.
 
(viii)    No consent, approval, authorization or order of, registration or
filing with, or notice to, any governmental authority or court is required,
under federal or state law (including, with respect to any bulk sale laws), for
the execution, delivery and performance by the Seller of, or compliance by the
Seller with, this Agreement, or the consummation by the Seller of any
transaction contemplated hereby, other than (1) the filing or recording of
financing statements, instruments of assignment and other similar documents
necessary in connection with the Seller’s sale of the Mortgage Loans to the
Purchaser pursuant to this Agreement, (2) such consents, approvals,
authorizations, qualifications, registrations, filings or notices as have been
obtained, made or given and (3) where the lack of such consent, approval,
authorization, qualification, registration, filing or notice would not have a
material adverse effect on the performance by the Seller under this Agreement.
 
(ix)      The Seller has not: (A) offered to sell, or solicited an offer to buy,
any Non-Registered Certificate by any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
or in any manner involving a public offering within the meaning of Section 4(2)
of the Securities Act: or (B) otherwise taken any action, or done anything, with
respect to any Non-Registered Certificate that would require such Certificate or
any offering or sale thereof to be registered under the Securities Act or
registered or qualified under the securities or “blue sky” laws of any state or
other jurisdiction. The Seller has not authorized and will not authorize any
other person or entity to act, and will not itself act, in any manner
contemplated by the prior sentence.
 
(c)           Upon discovery by any of the Seller or the parties to the Pooling
and Servicing Agreement of a breach of any of the representations and warranties
made pursuant to and set forth in subsection (b) above which materially and
adversely affects the interests of the Purchaser or a breach of any of the
representations and warranties made pursuant to subsection (a) above and set
forth in Exhibit D which materially and adversely affects the value of any
Mortgage Loan, the value of the related Mortgaged Property or the interests in
such Mortgage Loan of the Purchaser or the Trustee on behalf of the
Certificateholders, the party discovering such breach shall (if the discovering
party is the Seller), or shall be required pursuant to the Pooling and Servicing
Agreement (if the discovering party is a party to the Pooling and Servicing
Agreement) to, give prompt written notice of such breach to the Seller and/or
the other parties, as applicable.
 
SECTION 5.             Representations, Warranties and Covenants of the
Purchaser.
 
(a)           The Purchaser, as of the date hereof, hereby represents and
warrants to, and covenants with, the Seller that:
 
(i)    The Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of State of Delaware.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)   The execution and delivery of this Agreement by the Purchaser, and the
performance of, and compliance with, the terms of this Agreement by the
Purchaser, do not violate the Purchaser’s organizational documents or constitute
a default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, or result in the breach of, any material agreement
or other instrument to which it is a party or which is applicable to it or any
of its assets.
 
(iii)     The Purchaser has the full power and authority to enter into and
consummate all transactions contemplated by this Agreement, has duly authorized
the execution, delivery and performance of this Agreement, and has duly executed
and delivered this Agreement.
 
(iv)     This Agreement, assuming due authorization, execution and delivery by
the Seller, constitutes a valid, legal and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with the terms hereof, subject
to (A) applicable bankruptcy, insolvency, reorganization, receivership,
conservatorship, liquidation, moratorium and other laws affecting the
enforcement of creditors’ rights generally, including if the Purchaser is
determined to be a “financial company” or an affiliate thereof under Section 201
of the Dodd-Frank Wall Street Reform and Consumer Protection Act (the
“Dodd-Frank Act”), the powers of the Federal Deposit Insurance Corporation as
receiver under Title II (Orderly Liquidation Authority) of the Dodd-Frank Act,
and (B) general principles of equity, regardless of whether such enforcement is
considered in a proceeding in equity or at law.
 
(v)      The Purchaser is not in violation of, and its execution and delivery of
this Agreement and its performance of, and compliance with, the terms of this
Agreement will not constitute a violation of, any law, any judgment, order or
decree of any court or arbiter, or any order, regulation or demand of any
federal, state or local governmental or regulatory authority, which violation,
in the Purchaser’s good faith and reasonable judgment, is likely to affect
materially and adversely either the ability of the Purchaser to perform its
obligations under this Agreement or the financial condition of the Purchaser.
 
(vi)     No litigation is pending or, to the best of the Purchaser’s knowledge,
threatened against the Purchaser which would prohibit the Purchaser from
entering into this Agreement or, in the Purchaser’s good faith and reasonable
judgment, is likely to materially and adversely affect either the ability of the
Purchaser to perform its obligations under this Agreement or the financial
condition of the Purchaser.
 
(vii)     The Purchaser has not dealt with any broker, investment banker, agent
or other Person, other than the Seller, the Underwriters, the Initial Purchasers
and their respective affiliates, that may be entitled to any commission or
compensation in connection with the purchase of the Mortgage Loans or the
consummation of any of the transactions contemplated hereby.
 
(viii)    No consent, approval, authorization or order of, registration or
filing with, or notice to, any governmental authority or court is required,
under federal or state law, for the Purchaser’s execution, delivery and
performance of or compliance by the
 
 
10

--------------------------------------------------------------------------------

 
 
Purchaser with this Agreement, or the consummation by the Purchaser of any
transaction contemplated hereby, other than (1) such consents, approvals,
authorizations, qualifications, registrations, filings or notices as have been
obtained, made or given and (2) where the lack of such consent, approval,
authorization, qualification, registration, filing or notice would not have a
material adverse effect on the performance by the Purchaser under this
Agreement.
 
(b)           Upon discovery by any of the parties hereto of a breach of any of
the representations and warranties set forth above which materially and
adversely affects the interests of the Seller, the party discovering such breach
shall give prompt written notice of such breach to the other party or parties
hereto.
 
SECTION 6.             Repurchases; Substitutions.
 
(a)           If the Purchaser discovers that any document constituting a part
of a Mortgage File has not been delivered within the time periods provided for
herein, has not been properly executed, is missing, does not appear to be
regular on its face or contains information that does not conform in any
material respect with the corresponding information set forth in the Mortgage
Loan Schedule (each, a “Defect”), or discovers or receives notice of a breach of
any representation or warranty of the Seller made pursuant to Section 4(a) of
this Agreement with respect to any Mortgage Loan (a “Breach”), and if such
Defect is a Material Defect or such Breach is a Material Breach, then the
Purchaser (or, following the assignment of the Mortgage Loans to the Trust Fund,
the Master Servicer, the Special Servicer, the Trustee, the Certificate
Administrator, the Operating Advisor or the Custodian, on behalf of the Trust
Fund) shall give prompt written notice thereof to the Seller.  If any such
Defect or Breach materially and adversely affects the value of any Mortgage
Loan, the value of the related Mortgaged Property or the interests in such
Mortgage Loan of the Purchaser, then such Defect shall constitute a “Material
Defect” or such Breach shall constitute a “Material Breach,” as the case may be;
provided, however, that if any of the documents specified in clauses (i), (ii),
(vii), (xi) and (xix) of the definition of “Mortgage File” is (subject to
Sections 2(c) and 2(d) hereof) not delivered, and is certified as missing
pursuant to Section 2.02 of the Pooling and Servicing Agreement, it shall be
deemed a Material Defect.  Promptly upon receiving written notice of any
Material Defect or Material Breach with respect to a Mortgage Loan, accompanied
by a written demand to take the actions contemplated by this sentence, the
Seller shall, not later than 90 days from the Seller’s receipt from the
Purchaser (or, following the assignment of the Mortgage Loans to the Trust Fund,
the Depositor, the Master Servicer, the Special Servicer, the Trustee, the
Certificate Administrator, the Operating Advisor or the Custodian, on behalf of
the Trust Fund) of notice of, and demand to take action with respect to, such
Material Defect or Material Breach, as the case may be (or, in the case of a
Material Defect or Material Breach relating to a Mortgage Loan not being a
“qualified mortgage” within the meaning of the REMIC Provisions, not later than
90 days after the Seller or any party to the Pooling and Servicing Agreement
discovers such Material Defect or Material Breach) (any such 90-day period, the
“Initial Resolution Period”), (i) cure the same in all material respects,
(ii) repurchase the affected Mortgage Loan at the applicable Repurchase Price or
(iii) substitute a Qualifying Substitute Mortgage Loan for such affected
Mortgage Loan (provided that in no event shall such substitution occur later
than the second anniversary of the Closing Date) and pay to the Master Servicer
for deposit into the Collection Account any Substitution Shortfall Amount in
connection therewith; provided that if
 
 
11

--------------------------------------------------------------------------------

 
 
(i) such Material Defect or Material Breach (other than one relating to the
immediately preceding proviso) is capable of being cured but not within the
Initial Resolution Period, (ii) such Material Defect or Material Breach is not
related to any Mortgage Loan’s not being a “qualified mortgage” within the
meaning of the REMIC Provisions and (iii) the Seller has commenced and is
diligently proceeding with the cure of such Material Defect or Material Breach
within the Initial Resolution Period, then the Seller shall have an additional
period equal to the applicable Resolution Extension Period to complete such cure
or, failing such cure, to repurchase the Mortgage Loan or substitute a
Qualifying Substitute Mortgage Loan.
 
If the Seller is notified of a Defect in any Mortgage File that also affects
information set forth in the Mortgage Loan Schedule, the Seller shall promptly
correct such Defect and provide a new, corrected Mortgage Loan Schedule to the
Purchaser, which corrected Mortgage Loan Schedule shall be deemed to amend and
replace the existing Mortgage Loan Schedule for all purposes.  The failure of
the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator or the Trustee to notify the Seller of a Material
Defect or Material Breach shall not constitute a waiver of any cure or
repurchase obligation, provided that the Seller must receive written notice
thereof as described in this Section 6(a) before commencement of the Initial
Resolution Period.
 
If (x) there exists a Breach of any representation or warranty on the part of
the Seller as set forth in, or made pursuant to, representation 36 or 38 of
Exhibit D to this Agreement relating to fees and expenses payable by the
Borrower associated with the exercise of a defeasance option, a waiver of a
“due-on-sale” provision or a “due-on-encumbrance” provision or the release of
any Mortgaged Property, and (y) the related Loan Documents specifically prohibit
the Master Servicer or Special Servicer from requiring the related Borrower to
pay such fees and expenses, then, upon notice by the Master Servicer or Special
Servicer, the Seller may cure such breach by transferring to the Collection
Account, within 90 days of the Seller’s receipt of such notice, the amount of
any such fees and expenses borne by the Trust Fund that are the basis of such
Breach. Upon its making such deposit, the Seller shall be deemed to have cured
such Breach in all respects.  Provided such payment is made, this paragraph
describes the sole remedy available to the Purchaser and its assignees regarding
any such Breach, regardless of whether it constitutes a Material Breach, and the
Seller shall not be obligated to repurchase or otherwise cure such Breach.
 
Notwithstanding the foregoing provisions of this Section 6(a), in lieu of the
Seller performing its obligations with respect to any Material Breach or
Material Defect provided in the three preceding paragraphs, to the extent that
the Seller and the Purchaser (or, following the assignment of the Mortgage Loans
to the Trust Fund, the Special Servicer on behalf of the Trust Fund, and, if no
Consultation Termination Event has occurred and is continuing, with the consent
of the Controlling Class Representative) are able to agree upon a cash payment
payable by the Seller to the Purchaser that would be deemed sufficient to
compensate the Purchaser for a Material Breach or Material Defect (a “Loss of
Value Payment”), the Seller may elect, in its sole discretion, to pay such Loss
of Value Payment to the Purchaser; provided that a Material Defect or a Material
Breach as a result of a Mortgage Loan not constituting a “qualified mortgage”,
within the meaning of Code Section 860G(a)(3), may not be cured by a Loss of
Value Payment.  Upon its making such payment, the Seller shall be deemed to have
cured such Material Breach or Material Defect in all respects.  Provided such
payment is made, this paragraph describes the
 
 
12

--------------------------------------------------------------------------------

 
 
sole remedy available to the Purchaser and its assignees regarding any such
Material Breach or Material Defect, and the Seller shall not be obligated to
repurchase or otherwise cure such Material Breach or Material Defect.
 
(b)           In connection with any repurchase of, or substitution for, a
Mortgage Loan contemplated by this Section 6:
 
(i)       the Trustee, the Master Servicer (with respect to any such Mortgage
Loan other than a Specially Serviced Loan) and the Special Servicer (with
respect to any such Mortgage Loan that is a Specially Serviced Loan), pursuant
to the Pooling and Servicing Agreement, shall each be required to tender to the
Seller, and the Seller shall be entitled to receive therefrom, all portions of
the Mortgage File and other documents pertaining to such Mortgage Loan possessed
by it, upon delivery:
 
(A)            to the Master Servicer or the Special Servicer, as applicable, of
a trust receipt, and
 
(B)            to the Trustee by the Master Servicer or the Special Servicer, as
applicable, of a Request for Release and an acknowledgement by the Master
Servicer or Special Servicer, as applicable, of its receipt of the Repurchase
Price or the Substitution Shortfall Amount from the Seller;
 
(ii)     each document that constitutes a part of the Mortgage File that was
endorsed or assigned to the Trustee shall be endorsed or assigned without
recourse in the form of endorsement or assignment provided to the Trustee by the
Seller, as the case may be, to the Seller as shall be necessary to vest in the
Seller the legal and beneficial ownership of each Removed Mortgage Loan to the
extent such ownership was transferred to the Trustee; and
 
 (iii)    the Trustee, the Master Servicer and the Special Servicer shall
release, or cause the release of, any escrow payments and reserve funds held by
or on behalf of the Trustee, the Master Servicer or the Special Servicer, as the
case may be, in respect of such Removed Mortgage Loan(s) to the Seller.
 
(c)           This Section 6 provides the sole remedies available to the
Purchaser, and its successors and permitted assigns (i.e., the Trustee and the
holders of the Certificates) in respect of any Defect in a Mortgage File or any
Breach.  If the Seller defaults on its obligations to cure, to repurchase, or to
substitute for, any Mortgage Loan in accordance with this Section 6, or disputes
its obligation to cure, to repurchase, or to substitute for, any Mortgage Loan
in accordance with Section 6, the Purchaser may take such action as is
appropriate to enforce such payment or performance, including, without
limitation, the institution and prosecution of appropriate proceedings.
 
Notwithstanding the foregoing, if there is a Material Breach or Material Defect
with respect to one or more Mortgaged Properties securing a Mortgage Loan, the
Seller will not be obligated to repurchase the Mortgage Loan if (i) the affected
Mortgaged Property may be released pursuant to the terms of any partial release
provisions in the related Loan Documents (and such Mortgaged Property is, in
fact, released), (ii) the remaining Mortgaged Property(ies)
 
 
13

--------------------------------------------------------------------------------

 
 
satisfy the requirements, if any, set forth in the Loan Documents and the Seller
provides an Opinion of Counsel to the effect that such release would not cause
an Adverse REMIC Event to occur and (iii) each Rating Agency then rating the
Certificates shall have provided a No Downgrade Confirmation with respect to
such release.
 
(d)           As to any Qualifying Substitute Mortgage Loan, at the direction of
the Trustee, the Seller shall deliver to the Custodian for such Qualifying
Substitute Mortgage Loan (with a copy to the Master Servicer), the related
Mortgage File with the related Note endorsed as required by Exhibit B
hereto.  Pursuant to the Pooling and Servicing Agreement, Monthly Payments due
with respect to Qualifying Substitute Mortgage Loans in or prior to the month of
substitution shall not be part of the Trust Fund and, if received by the Master
Servicer, shall be remitted by the Master Servicer to the related Seller on the
next succeeding Distribution Date.  For the month of repurchase or substitution,
distributions to Certificateholders pursuant to the Pooling and Servicing
Agreement will include the Monthly Payment(s) due on the related Removed
Mortgage Loan and received by the Master Servicer or the Special Servicer on
behalf of the Trust on or prior to the related date of repurchase or
substitution, as applicable, and the Seller shall be entitled to retain all
amounts received thereafter in respect of such Removed Mortgage Loan.
 
In any month in which the Seller substitutes one or more Qualifying Substitute
Mortgage Loans for one or more Removed Mortgage Loans, pursuant to this
Agreement, the Master Servicer will determine the applicable Substitution
Shortfall Amount.  At the direction of the Certificate Administrator, the Seller
shall deposit, or deliver to the Master Servicer for deposit, into the
Collection Account cash equal to such amount concurrently with the delivery of
the Mortgage Files for such Qualifying Substitute Mortgage Loans, without any
reimbursement thereof.  Any Mortgage Loan that is repurchased or replaced by the
Seller pursuant to this Section 6 shall constitute a “Removed Mortgage Loan”.
 
(e)           If the Seller (i) receives from any Person (other than the
Depositor) any Repurchase Communication of a Repurchase Request; (ii) rejects
any Repurchase Request or is in dispute with any party to the Pooling and
Servicing Agreement or, if different, with the Person making any Repurchase
Request as to the merits of such Repurchase Request (a “Dispute”); or (iii)
receives a Repurchase Communication of a Repurchase Request Withdrawal, then the
Seller shall deliver notice thereof (each, a “15Ga-1 Notice”) to the Depositor
within ten Business Days of the Seller’s receipt thereof (or in the case of a
rejection or Dispute, the occurrence thereof).  Each 15Ga-1 Notice shall include
(i) the identity of the related Mortgage Loan, (ii) the date the Repurchase
Communication of the Repurchase Request or the Repurchase Request Withdrawal was
received, as applicable, and (iii) in the case of a Repurchase Request, the
identity of the Person making such Repurchase Request and, if known, the basis
for the Repurchase Request (as asserted in the Repurchase Request).
 
“Repurchase Communication” means, for purposes of this Section 6(e) only, any
communication, whether oral or written, which need not be in any specific form.
 
(f)           The Seller shall provide to the Depositor relevant portions of any
Form ABS-15G that the Seller is required to file with the Securities and
Exchange Commission (only to the extent that such portions relate to any
Mortgage Loan) on or before the date that is five (5)
 
 
14

--------------------------------------------------------------------------------

 
 
Business Days before the date such Form ABS-15G is required to be filed with the
Securities and Exchange Commission.
 
(g)           The Seller agrees that a 15Ga-1 Notice Provider will not, in
connection with providing the Seller with any 15Ga-1 Notice (for purposes of
this Section 6(g) only, as defined in the Pooling and Servicing Agreement), be
required to provide any information protected by the attorney-client privilege
or attorney work product doctrines.  In addition, the Seller hereby acknowledges
that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(d) of the Pooling
and Servicing Agreement is so provided only to assist the Seller, the Depositor
and its Affiliates to comply with Rule 15Ga-1 under the Exchange Act, Items 1104
and 1121 of Regulation AB and any other requirement of law or regulation and
(ii) (A) no action taken by, or inaction of, a 15Ga-1 Notice Provider and (B) no
information provided pursuant to Section 2.03(d) of the Pooling and Servicing
Agreement by a 15Ga-1 Notice Provider, shall be deemed to constitute a waiver or
defense to the exercise of any legal right the 15Ga-1 Notice Provider may have
with respect to this Agreement, including with respect to any Repurchase Request
that is the subject of a 15Ga-1 Notice.
 
(h)           Each party hereto agrees that the receipt of a 15Ga-1 Notice or
the delivery of any notice required to be delivered pursuant to this Section 6
shall not, in and of itself, constitute delivery of notice of, receipt of notice
of, or knowledge of the Seller of, any Material Defect or Material Breach.
 
SECTION 7.             Closing.
 
The closing of the purchase and sale of the Mortgage Loans (the “Closing”) shall
be held at the offices of Cadwalader, Wickersham & Taft LLP, One World Financial
Center, New York, New York 10281 at 10:00 a.m., New York City time, on the
Closing Date.
 
The Closing shall be subject to each of the following conditions:
 
 (i)      All of the representations and warranties of the Seller and the
Purchaser specified herein shall be true and correct as of the Closing Date, and
the Aggregate Cut-off Date Balance shall be within the range permitted by
Section 1 of this Agreement;
 
 (ii)     All documents specified in Section 8 (the “Closing Documents”), in
such forms as are agreed upon and acceptable to the Purchaser and, in the case
of the Pooling and Servicing Agreement (insofar as such agreement affects the
obligations of the Seller hereunder or the rights of the Seller hereunder or
thereunder) and other documents to be delivered by or on behalf of the
Purchaser, to the Seller, shall be duly executed and delivered by all
signatories as required pursuant to the respective terms thereof;
 
 (iii)    The Seller shall have delivered and released to the Trustee, the
Purchaser or the Purchaser’s designee, as the case may be, all documents and
funds required to be so delivered on or before the Closing Date pursuant to
Section 2;
 
 (iv)    The result of any examination of the Mortgage Files and Servicing Files
performed by or on behalf of the Purchaser pursuant to Section 3 shall be
satisfactory to the Purchaser in its reasonable determination;
 
 
15

--------------------------------------------------------------------------------

 
 
 (v)     All other terms and conditions of this Agreement required to be
complied with on or before the Closing Date shall have been complied with, and
the Seller shall have the ability to comply with all terms and conditions and
perform all duties and obligations required to be complied with or performed
after the Closing Date;
 
 (vi)    The Seller shall have received the Mortgage Loan Purchase Price, and
the Seller shall have paid or agreed to pay all fees, costs and expenses payable
by it to the Purchaser as of the Closing Date pursuant to this Agreement; and
 
 (vii)    Neither the Underwriting Agreement nor the Certificate Purchase
Agreement shall have been terminated in accordance with its terms.  The
Underwriters shall have purchased all the Registered Certificates, and the
Initial Purchasers shall have acquired all the Non-Registered Certificates.
 
Both parties agree to use their reasonable best efforts to perform their
respective obligations hereunder in a manner that will enable the Purchaser to
purchase the Mortgage Loans on the Closing Date.
 
SECTION 8.             Closing Documents.
 
The Closing Documents shall consist of the following:
 
(a)      This Agreement duly executed and delivered by the Purchaser and the
Seller;
 
(b)          An Officer’s Certificate substantially in the form of Exhibit E
hereto, executed by the Secretary or an assistant secretary of the Seller, and
dated the Closing Date, and upon which the Purchaser, the Underwriters and the
Initial Purchasers may rely, attaching thereto as exhibits (1) the Certificate
of Incorporation and By-Laws of the Seller; (2) certificate of good standing
regarding the Seller from the Secretary of State for the State of Delaware,
dated not earlier than 30 days prior to the Closing Date; and (3) resolutions
adopted by the board of directors of the Seller;
 
(c)           Power of Attorney of the Seller in the form of Exhibit C hereto;
 
(d)           Each of the obligations of the Seller required to be performed by
it at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties (subject to the exceptions set forth on Schedule D-1 to Exhibit D to
this Agreement) of the Seller under this Agreement shall be true and correct in
all material respects as of the Closing Date or as of such other date as of
which such representations and warranties are made under the terms of Exhibit D
to this Agreement, and no event shall have occurred as of the Closing Date which
would constitute a default on the part of the Seller under this Agreement, and
the Purchaser shall have received a certificate to the foregoing effect signed
by an authorized officer of the Seller substantially in the form of Exhibit F to
this Agreement.
 
(e)           (1) Written opinions of counsel (which may include opinions of
in-house counsel, outside counsel or a combination thereof) for the Seller, in
form reasonably acceptable
 
 
16

--------------------------------------------------------------------------------

 
 
to counsel for the Purchaser and subject to such reasonable assumptions and
qualifications as may be requested by counsel for the Seller and acceptable to
counsel for the Purchaser, dated the Closing Date and addressed to the
Purchaser, the Underwriters and the Initial Purchasers, together with (2) a
letter from counsel to the Seller, in form reasonably acceptable to counsel for
the Purchaser, dated the Closing Date and addressed to the Purchaser and the
Underwriters or Initial Purchasers, as the case may be, substantially to the
effect that (a) nothing has come to such counsel’s attention that would lead
such counsel to believe that the Base Prospectus, the Preliminary FWP, the
Prospectus Supplement, the Preliminary Memorandum or the Memorandum (each as
defined in the Indemnification Agreement), as of the date thereof (or, in the
case of the Preliminary FWP and the Preliminary Memorandum, as of the applicable
Time of Sale (as defined in the Indemnification Agreement)) or as of the Closing
Date contain, with respect to the Seller, the Mortgage Loans or such other
topics upon which counsel to the Seller and counsel to the Purchaser may
reasonably agree, any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements therein relating to the
Seller, the Mortgage Loans or such other topics upon which counsel to the Seller
and counsel to the Purchaser may reasonably agree, in the light of the
circumstances under which they were made, not misleading and (b) the Mortgage
Loan Seller Information (as defined in the Indemnification Agreement) in the
Prospectus Supplement satisfies the applicable requirements of Regulation AB;
 
(f)           Any other opinions of counsel for the Seller reasonably requested
by the Rating Agencies in connection with the issuance of the Certificates, each
of which shall include the Purchaser and the Underwriters or the Initial
Purchasers as addressees; and
 
(g)           Such further certificates, opinions and documents as the Purchaser
may reasonably request.
 
SECTION 9.             Costs.
 
The Seller shall pay (or shall reimburse the Purchaser to the extent that the
Purchaser has paid) (a) the fees and expenses of counsel to the Seller, (b) the
expenses of filing or recording UCC assignments of financing statements,
assignments of Mortgage and Reassignments of Assignments of Leases, Rents and
Profits with respect to the Mortgage Loans as set forth in this Agreement, and
(c) on the Closing Date, the applicable Sponsor’s Shared Expense Percentage of
all Expenses (each as defined in the Memorandum of Understanding, dated
November 14, 2011 (“MOU”), among the Depositor, the Seller, Natixis Real Estate
Capital LLC, UBS and Natixis) to be borne by the Sponsors in accordance with the
MOU.  All other costs and expenses, if any, in connection with the transactions
contemplated hereunder shall be borne by the party incurring such cost or
expense.
 
SECTION 10.           Notices.
 
All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if (a) personally delivered, (b) mailed by
registered or certified mail, postage prepaid and received by the addressee,
(c) sent by overnight mail or courier service and received by the addressee or
(d) transmitted by facsimile (or any other type of electronic transmission
agreed upon by the parties) and confirmed by a writing delivered by any
 
 
17

--------------------------------------------------------------------------------

 
 
of the means described in (a), (b) or (c), and if (i) to the Purchaser,
addressed to Citigroup Commercial Mortgage Securities Inc., 390 Greenwich
Street, 5th Floor, New York, New York  10013, Attention: Paul Vanderslice
(facsimile no. (212) 723-8599), and 388 Greenwich Street, 19th Floor, New York,
New York 10013, Attention: Richard Simpson (facsimile no. (646) 328-2943),
Email: richard.simpson@citi.com, with an electronic copy to Ryan M. O’Connor,
Email: ryan.m.oconnor@citi.com; and (ii) to the Seller, addressed to UBS Real
Estate Securities Inc. at 1285 Avenue of the Americas, New York, New York 10019,
Attention: Nicholas G. Galeone, Email: nicholas.galeone@ubs.com (facsimile no.
(212) 821-2943) with a copy to Henry Chung, Email: henry.chung@ubs.com
(facsimile no. (212) 821-2943), with a copy to Greg Walker, Esq., Legal
Department, Email: greg.walker@ubs.com (facsimile no. (212) 882-5046).
 
SECTION 11.           Notice of Exchange Act Reportable Events.
 
The Seller hereby agrees to deliver or cause to be delivered to the Depositor,
the Trustee and the Certificate Administrator any and all certifications,
reports, documents and other information relating to the Seller, Midland as
primary servicer of any Mortgage Loans, KeyCorp Real Estate Capital Markets,
Inc. as primary servicer of any Mortgage Loans or any “significant obligor”
(within the meaning of Item 1101(k) of Regulation AB) (“Disclosures”) that are
required to be reported on or filed as an exhibit to (a) any Annual Report on
Form 10-K (“Form 10-K”) with respect to the Trust Fund, insofar as such
Disclosures are required under any of Items 1112(b), 1117, 1119, 1122 and/or
1123 of Regulation AB (by reason of General Instruction J. to Form 10-K and Item
601 of Regulation S-K (17 CFR §229.10, et seq.), (b) any Distribution Report on
Form 10-D (“Form 10-D”) with respect to the Trust Fund, insofar as such
Disclosures are required under any of Items 1112(b), 1117 and/or 1121(c)(2) of
Regulation AB by reason of Item 1, Item 2 and/or Item 6 of Form 10-D or (c) any
Current Report on Form 8-K (“Form 8-K”) with respect to the Trust Fund, insofar
as such Disclosures are required under Item 1.03 and/or Item 6.02 of Form
8-K.  In each case, the Disclosure that is to be delivered by the Seller in
accordance with this Section 11 is to be formatted in a manner that is
reasonably appropriate for inclusion in the applicable form (that is, Form 10-K,
Form 10-D and/or Form 8-K, as applicable).  If the particular Disclosure
constitutes the reporting of an event, then the Seller shall deliver or cause to
be delivered to the Certificate Administrator, the Trustee and the Purchaser
proposed disclosure language relating to such event.  The Seller shall deliver
or cause to be delivered to the Certificate Administrator, the Trustee and the
Depositor Disclosures that are required to be reported on or filed as an exhibit
to (a) any Form 8-K, no more than 2 Business Days following the occurrence of
the applicable reportable event, (b) any Form 10-D, no later than 5 days
following the related Distribution Date to which such Form 10-D relates, and (c)
any Form 10-K, no later than March 1 of the calendar year immediately following
the calendar year as to which such Form 10-K relates.
 
The obligation of the Seller to provide the above referenced Disclosures will
terminate upon notice or other written confirmation from the Purchaser that the
reporting requirements with respect to the Trust Fund under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) have been suspended.  The
Seller hereby acknowledges that the information to be provided by it pursuant to
this Section will be used in the preparation of reports meeting the reporting
requirements of the Depositor with respect to the Trust Fund under Section 13(a)
and/or Section 15(d) of the Exchange Act.
 
 
18

--------------------------------------------------------------------------------

 
 
The Seller shall reimburse the Certificate Administrator for the Seller’s
Percentage Interest in any reasonable fees assessed and any expenses incurred by
the Certificate Administrator in connection with including any Additional Form
10-D Disclosure pursuant to Section 10.06 of the Pooling and Servicing
Agreement, Additional Form 10-K Disclosure pursuant to Section 10.06 of the
Pooling and Servicing Agreement and Form 8-K Disclosure Information pursuant to
Section 10.09 of the Pooling and Servicing Agreement, except (a) in the event
any such Additional Form 10-D Disclosure, Additional Form 10-K Disclosure or
Form 8-K Disclosure solely relates to the Seller and/or any Mortgage Loan, in
which case the Seller shall reimburse the Certificate Administrator for 100% of
any reasonable fees assessed and any expenses incurred by the Certificate
Administrator in connection therewith, and (b) in the event any such Additional
Form 10-D Disclosure, Additional Form 10-K Disclosure or Form 8-K Disclosure
solely relates to the seller of the Other Mortgage Loans and/or any Other
Mortgage Loan, in which case the Seller shall have no such reimbursement
obligation in connection therewith.
 
“Percentage Interest” shall mean 81.6%.
 
SECTION 12.           Representations, Warranties and Agreements to Survive
Delivery.
 
All representations, warranties and agreements contained in this Agreement,
incorporated herein by reference or contained in the certificates of officers of
the Seller submitted pursuant hereto, shall remain operative and in full force
and effect and shall survive delivery of the Mortgage Loans by the Seller to the
Purchaser or its designee.
 
SECTION 13.           Severability of Provisions.
 
Any part, provision, representation, warranty or covenant of this Agreement that
is prohibited or which is held to be void or unenforceable shall be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.  Any part, provision, representation, warranty or
covenant of this Agreement that is prohibited or unenforceable or is held to be
void or unenforceable in any particular jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.  To
the extent permitted by applicable law, the parties hereto waive any provision
of law which prohibits or renders void or unenforceable any provision hereof.
 
SECTION 14.           Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.  Delivery of an executed counterpart of a signature
page of this Agreement in Portable Document Format (PDF) or by facsimile
transmission shall be as effective as delivery of a manually executed original
counterpart of this Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
SECTION 15.          GOVERNING LAW.
 
THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES TO THIS AGREEMENT, AND/OR THE
INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES TO THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS AND DECISIONS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CHOICE OF LAW
RULES THEREOF.  THE PARTIES HERETO INTEND THAT THE PROVISIONS OF SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS AGREEMENT.
 
SECTION 16.           WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION.
 
TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, EACH PARTY HERETO WAIVES
ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY ASSIGNMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION
OF ANY TYPE BROUGHT BY ANY PARTY AGAINST THE OTHER PARTIES, WHETHER WITH RESPECT
TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  EACH PARTY HERETO AGREES THAT
ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, ANY ASSIGNMENT OR
ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY
ASSIGNMENT.
 
TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, EACH PARTY HERETO HEREBY
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE AND FEDERAL
COURTS SITTING IN NEW YORK CITY WITH RESPECT TO MATTERS ARISING OUT OF OR
RELATING TO THIS AGREEMENT; (II) AGREES THAT ALL CLAIMS WITH RESPECT TO SUCH
MATTERS MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURTS;
(III) WAIVES THE DEFENSE OF AN INCONVENIENT FORUM IN ANY ACTION OR PROCEEDING
INVOLVING SUCH CLAIMS IN ANY SUCH COURT; AND (IV) AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY
BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.
 
 
20

--------------------------------------------------------------------------------

 
 
SECTION 17.           Further Assurances.
 
The Seller and the Purchaser agree to execute and deliver such instruments and
take such further actions as the other party may, from time to time, reasonably
request in order to effectuate the purposes and to carry out the terms of this
Agreement.
 
SECTION 18.           Successors and Assigns.
 
The rights and obligations of the Seller under this Agreement shall not be
assigned by the Seller without the prior written consent of the Purchaser,
except that any Person into which the Seller may be merged or consolidated, or
any corporation or other entity resulting from any merger, conversion or
consolidation to which the Seller is a party, or any Person succeeding to all or
substantially all of the business of the Seller, shall be the successor to the
Seller hereunder.  The Purchaser has the right to assign its interest under this
Agreement, in whole or in part (excluding the Purchaser’s rights and remedies
under Sections 4(b)(ix), 6(e)-(g), 9 and 11 of this Agreement), to the Trustee,
for the benefit of the Certificateholders, as may be required to effect the
purposes of the Pooling and Servicing Agreement and, upon such assignment, the
Trustee shall, to the extent of such assignment, succeed to the rights hereunder
of the Purchaser, provided that the Trustee shall have no right to further
assign such rights to any other Person.  Subject to the foregoing, this
Agreement shall bind and inure to the benefit of and be enforceable by the
Seller and the Purchaser, and their permitted successors and permitted assigns.
 
SECTION 19.           Amendments.
 
No term or provision of this Agreement may be amended, waived, modified or in
any way altered, unless such amendment, waiver, modification or alteration is in
writing and signed by a duly authorized officer of the party against whom such
amendment, waiver, modification or alteration is sought to be enforced.
 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Seller and the Purchaser have caused their names to be
signed hereto by their respective duly authorized officers as of the date first
above written.
 

 
UBS REAL ESTATE SECURITIES INC.
       
By:
       Name:      Title:        
By:
       Name:      Title:        
CITIGROUP COMMERCIAL MORTGAGE SECURITIES INC.
       
By:
       Name:      Title:

 
 
22

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
MORTGAGE LOAN SCHEDULE
 
The Mortgage Loan Schedule shall set forth, among other things, the following
information with respect to each Mortgage Loan:
 
 (i)      the Asset Number;
 
 (ii)     the Mortgage Loan name;
 
(iii)     the street address (including city, state and zip code) of the related
Mortgaged Property;
 
 (iv)    the Mortgage Rate in effect as of the Cut-off Date;
 
 (v)     the original principal balance;
 
(vi)     the Stated Principal Balance as of the Cut-off Date;
 
(vii)    the Maturity Date for each Mortgage Loan;
 
(viii)   the Due Date;
 
(ix)     the amount of the Monthly Payment due on the first Due Date following
the Cut-off Date;
 
(x)      the Servicing Fee Rate;
 
(xi)     whether the Mortgage Loan is an Actual/360 Mortgage Loan; and
 
(xii)    whether any letter of credit is held by the lender as a beneficiary or
is assigned as security for such Mortgage Loan.
 
Such list may be in the form of more than one list, collectively setting forth
all of the information required.  Certain of the above-referenced items are
described on the Mortgage Loan Schedule attached hereto.
 
 
A-1

--------------------------------------------------------------------------------

 
 

                                 
Servicing Fees
   
ID
 
Property Flag
 
Property Name
 
Address
City
State
Zip Code
Interest Rate
Original Balance
Cut-Off Balance
Maturity Date
Payment Date
P&I Monthly
Debt
Service ($)
Current Monthly
Debt
Service ($)
Sub Serviced  (Y/N)
Sub  Servicer  Name
Sub  Servicer  Fee Rate
Master  Servicer  Fee Rate
Primary  Servicer  Fee Rate
Interest Calculation (30/360/Act/360) 
Letter of Credit
1
 
Loan
 
Trinity Centre
 
111-115 Broadway
New York
NY
10006
5.8975%
   72,000,000
   72,000,000
 9/6/2021
6
                           438,247
                           358,765
No
NAP
0.0000% 
 0.0400% 
 0.0700% 
Actual/360
None
2
 
Loan
 
Poughkeepsie Galleria
 
2001 South Road
Poughkeepsie
NY
12601
6.6115%
   69,750,000
   69,694,662
 11/6/2021
6
                            439,251
                            439,251
No
NAP
0.0000%
0.0400%
0.0100%
Actual/360
None
4
 
Loan
 
1700 Market Street
 
1700-1740 Market Street
Philadelphia
PA
19103
5.1700%
   49,950,000
   49,950,000
 10/6/2016
6
                           273,356
                             218,190
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
6
 
Loan
 
One Montgomery Street
 
One Montgomery Street
San Francisco
CA
94104
5.6695%
    31,550,000
    31,550,000
 9/6/2021
6
                            182,507
                               151,131
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
7
 
Loan
 
Sun Products Distribution Center
 
487 Central Avenue
Bowling Green
KY
42101
6.4765%
   28,000,000
   28,000,000
 12/6/2021
6
                           208,373
                             153,217
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
8
 
Loan
 
Bethesda Health Medical Office
 
10301 Hagen Ranch Road
Boynton Beach
FL
33437
6.4390%
   26,300,000
   26,300,000
 11/6/2021
6
                             165,180
                             143,081
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
9
 
Loan
 
Marriott Buffalo Niagara
 
1340 Millersport Highway
Amherst
NY
14221
6.3000%
   25,000,000
   24,933,544
9/6/2021
6
                            154,743
                            154,743
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
10
 
Loan
 
Doubletree Chattanooga
 
407 Chestnut Street
Chattanooga
TN
37402
5.6500%
   23,000,000
   22,798,343
6/6/2021
6
                            143,308
                            143,308
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
11
 
Loan
 
Hospitality Specialists Portfolio - Pool 2
 
Various
Various
Various
 Various 
6.5000%
   22,000,000
    21,945,077
 10/6/2021
6
                            148,546
                            148,546
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
11
 
Property
 
Residence Inn Moline
 
4600 53rd Street
Moline
IL
61265
6.5000%
     8,488,000
      8,466,810
                     
11
 
Property
 
Hampton Inn & Suites Moline
 
2450 69th Avenue
Moline
IL
61265
6.5000%
     8,084,000
      8,063,818
                     
11
 
Property
 
Hampton Inn Stevensville
 
5050 Red Arrow Highway
Stevensville
MI
49127
6.5000%
     5,428,000
      5,414,449
                     
12
 
Loan
 
Hospitality Specialists Portfolio - Pool 1
 
Various
Various
MI
Various
6.5000%
    21,000,000
   20,947,573
 10/6/2021
6
                             141,794
                             141,794
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
12
 
Property
 
Springhill Suites Grand Rapids
 
5250 28th Street Southeast
Grand Rapids
MI
49512
6.5000%
      8,157,000
      8,136,636
                     
12
 
Property
 
Hampton Inn & Suites Grand Rapids
 
5200 28th Street Southeast
Grand Rapids
MI
49512
6.5000%
     7,055,000
     7,037,387
                     
12
 
Property
 
Residence Inn Holland
 
631 Southpoint Ridge Road
Holland
MI
49423
6.5000%
     5,788,000
     5,773,550
                     
13
 
Loan
 
Chicago Portfolio
 
Various
Chicago
IL
Various
6.1115%
   20,000,000
    19,964,335
 10/6/2021
6
                             121,348
                             121,348
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
13
 
Property
 
343 West Erie Street
 
343 West Erie Street
Chicago
IL
60654
6.1115%
     9,968,254
     9,950,478
                     
13
 
Property
 
747 North LaSalle Street
 
747 North LaSalle Street
Chicago
IL
60654
6.1115%
      5,523,810
      5,513,959
                     
13
 
Property
 
600 South Clark Street
 
600 South Clark Street
Chicago
IL
60605
6.1115%
     4,507,937
     4,499,898
                     
14
 
Loan
 
560 Lincoln Road
 
560 Lincoln Road
Miami Beach
FL
33139
5.8905%
    18,432,500
    18,432,500
 9/6/2021
6
                             109,218
                               91,737
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
15
 
Loan
 
Shops at Greenwood
 
9600-9696 East Arapahoe Road, 6806-6883 South Dallas Way, 6800-6825 South Dallas
Court and 6801-6855 South Dayton Street 
Greenwood Village
CO
80112
6.1400%
    17,800,000
    17,800,000
 12/6/2021
6
                            108,327
                            108,327
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
16
 
Loan
 
Tops Self Storage
 
3485 Old Conejo Road
Newbury Park
CA
91320
6.3940%
    17,200,000
    17,200,000
 12/6/2021
6
                             107,519
                             107,519
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
17
 
Loan
 
Dawntree Apartments
 
1834 East Peters Colony Road
Carrollton
TX
75007
5.4840%
     15,182,000
     15,182,000
 8/6/2021
6
                              86,049
                              70,345
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
18
 
Loan
 
Beta Center
 
5151-5171 Glenwood Avenue
Raleigh
NC
27612
6.5010%
    14,400,000
    14,400,000
 10/6/2021
6
                               91,027
                              79,096
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
19
 
Loan
 
Addison Park
 
2190 Northwest 4th Court
Boca Raton
FL
33431
5.9140%
    13,250,000
      13,211,760
 9/6/2021
6
                              78,709
                              78,709
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
20
 
Loan
 
Plaza Mall of Georgia - Phase II
 
3480 Financial Center Way
Buford
GA
30519
5.9640%
     11,550,000
     11,550,000
 12/6/2021
6
                               68,981
                               68,981
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
22
 
Loan
 
Kirkman Oaks Shopping Center
 
4646 South Kirkman Road
Orlando
FL
32811
6.5450%
     8,300,000
     8,292,562
 11/6/2021
6
                              52,708
                              52,708
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
23
 
Loan
 
Holiday Inn Express Cooperstown
 
4758 State Highway 28
Cooperstown
NY
13326
6.2500%
     7,400,000
      7,351,994
 7/6/2016
6
                               48,816
                               48,816
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
25
 
Loan
 
Northview Plaza
 
10675 East Northwest Highway
Dallas
TX
75238
5.8000%
     7,200,000
      7,192,554
 11/6/2021
6
                              42,246
                              42,246
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
26
 
Loan
 
Preston Lloyd Shopping Center
 
19009 Preston Road
Dallas
TX
75252
5.9475%
     6,500,000
     6,500,000
 12/6/2021
6
                              38,752
                              38,752
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
27
 
Loan
 
Holiday Inn Express Richmond Airport
 
491 International Center Drive
Sandston
VA
23150
6.1500%
      6,100,000
       6,075,110
 9/6/2021
6
                              39,864
                              39,864
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
28
 
Loan
 
Westpointe Shopping Center
 
8603 State Highway 151
San Antonio
TX
78245
6.1545%
     6,050,000
     6,050,000
 12/6/2021
6
                              36,876
                              36,876
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
30
 
Loan
 
StorQuest Oxnard
 
1781 Jones Way
Oxnard
CA
93033
6.2045%
     5,300,000
     5,300,000
 12/6/2021
6
                              32,476
                              32,476
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
31
 
Loan
 
Countryside MHC
 
3059 Bixler Road
Newfane
NY
14108
6.0000%
     3,600,000
     3,600,000
 12/6/2021
6
                               21,584
                               21,584
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None
32
 
Loan
 
River View Estates
 
1010 South 74th Terrace
Kansas City
KS
66111
6.4610%
     3,525,000
      3,521,789
 11/6/2021
6
                               22,190
                               22,190
No
NAP
0.0000%
0.0400%
0.0700%
Actual/360
None

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
THE MORTGAGE FILE
 
The “Mortgage File” for any Mortgage Loan shall, subject to Sections 2(b), 2(c)
and 2(d) of this Agreement, collectively consist of the following documents:
 
(i)    (A) the original Note, bearing, or accompanied by, all prior or
intervening endorsements, endorsed by the most recent endorsee prior to the
Trustee or, if none, by the Originator, without recourse, either in blank or to
the order of the Trustee in the following form: “Pay to the order of Deutsche
Bank Trust Company Americas, as Trustee for the registered holders of
UBS-Citigroup Commercial Mortgage Trust 2011-C1, Commercial Mortgage
Pass-Through Certificates, Series 2011-C1, without recourse” and (B) in the case
of a Companion Loan, a copy of the executed Note for such Companion Loan, if
applicable;
 
(ii)    the original (or a copy thereof certified from the applicable recording
office) of the Mortgage and, if applicable, the originals (or copies thereof
certified from the applicable recording office) of any intervening assignments
thereof showing a complete chain of assignment from the Originator of the
Mortgage Loan or Loan Combination to the most recent assignee of record thereof
prior to the Trustee, if any, in each case with evidence of recording indicated
thereon;
 
(iii)   an original assignment of the Mortgage, in recordable form, executed by
the most recent assignee of record thereof prior to the Trustee or, if none, by
the Originator, either in blank or in favor of the Trustee (in such capacity);
 
(iv)    (A) an original or copy of any related security agreement (if such item
is a document separate from the Mortgage) and, if applicable, the originals or
copies of any intervening assignments thereof showing a complete chain of
assignment from the Originator of the Mortgage Loan (or Loan Combination) to the
most recent assignee thereof prior to the Trustee, if any; and (B) an original
assignment of any related security agreement (if such item is a document
separate from the related Mortgage) executed by the most recent assignee thereof
prior to the Trustee or, if none, by the Originator, either in blank or in favor
of the Trustee (in such capacity), which assignment may be included as part of
the corresponding assignment of Mortgage referred to in clause (iii) above;
 
 (v)     (A) stamped or certified copies of any UCC financing statements and
continuation statements which were filed in order to perfect (and maintain the
perfection of) any security interest held by the Originator of the Mortgage Loan
(and each assignee of record prior to the Trustee) in and to the personalty of
the Borrower at the Mortgaged Property (in each case with evidence of filing or
recording thereon) and which were in the possession of the Seller (or its agent)
at the time the Mortgage Files were delivered to the Custodian, together with
original UCC-2 or UCC-3 assignments of financing statements showing a complete
chain of assignment from the secured party named in such UCC-1 financing
statement to the most recent assignee of record thereof prior to the Trustee, if
any, and (B) if any such security interest is perfected and the earlier UCC
financing statements and continuation statements were in the possession of the
 
 
B-1

--------------------------------------------------------------------------------

 
 
Seller, an assignment of UCC financing statement by the most recent assignee of
record prior to the Trustee or, if none, by the Seller, evidencing the transfer
of such security interest, either in blank or in favor of the Trustee; provided
that other evidence of filing or recording reasonably acceptable to the Trustee
may be delivered in lieu of delivering such UCC financing statements including,
without limitation, evidence of such filed or recorded UCC financing statement
as shown on a written UCC search report from a reputable search firm, such as
CSC/LexisNexis Document Solutions, Corporation Service Company, CT Corporation
System and the like or printouts of on-line confirmations from such UCC filing
or recording offices or authorized agents thereof;
 
 (vi)    the original or a copy of the Loan Agreement relating to such Mortgage
Loan, if any;
 
 (vii)    the original or a copy of the lender’s title insurance policy issued
in connection with the origination of the Mortgage Loan, together with all
endorsements or riders (or copies thereof) that were issued with or subsequent
to the issuance of such policy, insuring the priority of the Mortgage as a first
lien on the Mortgaged Property or, subject to Section 2(d) of this Agreement, a
“marked-up” commitment to insure marked as binding and countersigned by the
related insurer or its authorized agent (which may be a pro forma or specimen
title insurance policy which has been accepted or approved as binding in writing
by the related title insurance company), or, subject to Section 2(d) of this
Agreement, an agreement to provide the same pursuant to binding escrow
instructions executed by an authorized representative of the title company;
 
(viii)    (A) the original or a copy of the related Assignment of Leases, Rents
and Profits (if such item is a document separate from the Mortgage) and, if
applicable, the originals or copies of any intervening assignments thereof
showing a complete chain of assignment from the Seller of the Mortgage Loan or
Pari Passu Loan Combination to the most recent assignee of record thereof prior
to the Trustee, if any, in each case with evidence of recording thereon; and
(B) an original assignment of any related Assignment of Leases, Rents and
Profits (a “Reassignment of Assignment of Leases, Rents and Profits”) (if such
item is a document separate from the Mortgage), in recordable form, executed by
the most recent assignee of record thereof prior to the Trustee or, if none, by
the Seller, either in blank or in favor of the Trustee (in such capacity), which
assignment may be included as part of the corresponding assignment of Mortgage
referred to in clause (iii) above;
 
 (ix)      the original or a copy of any environmental indemnity agreements and
copies of any environmental insurance policies pertaining to the Mortgaged
Properties required in connection with origination of the Mortgage Loans (or
Loan Combinations, if applicable), if any, and copies of Environmental Reports;
 
 (x)       copies of the currently effective Management Agreements, if any, for
the Mortgaged Properties;
 
 (xi)      if the Borrower has a leasehold interest in the related Mortgaged
Property, the original ground lease and any related lessor estoppel or similar
agreements or a copy thereof;
 
 
B-2

--------------------------------------------------------------------------------

 
 
 (xii)     if the related assignment of contracts is separate from the Mortgage,
the original executed version of such assignment of contracts and the assignment
thereof to the Trustee;
 
 (xiii)    if any related Lock-Box Agreement or Cash Collateral Account
Agreement is separate from the Mortgage or Loan Agreement, a copy thereof; with
respect to the Reserve Accounts, Cash Collateral Accounts and Lock-Box Accounts,
if any, a copy of the UCC-1 financing statements, if any, submitted for filing
with respect to the mortgagee’s security interest in the Reserve Accounts, Cash
Collateral Accounts and Lock-Box Accounts and all funds contained therein (and
UCC-3 assignments of financing statements assigning such UCC-1  financing
statements to the Trustee on behalf of the Certificateholders or, with respect
to any Loan Combination, on behalf of Certificateholders and the related
Companion Loan Holders) and copies of any account control agreements related
thereto;
 
 (xiv)    originals or copies of all assumption, modification, written assurance
and substitution agreements, if any, with evidence of recording thereon if
appropriate, in those instances where the terms or provisions of the Mortgage,
Note or any related security document have been modified or the Mortgage Loan or
Loan Combination  has been assumed;
 
(xv)    the original or a copy of any guaranty of the obligations of the
Borrower under the Mortgage Loan or Loan Combination together with, as
applicable, (A)  the original or copies of any intervening assignments of such
guaranty showing a complete chain of assignment from the Originator of the
Mortgage Loan to the most recent assignee thereof prior to the Trustee, if any,
and (B) an original assignment of such guaranty executed by the most recent
assignee thereof prior to the Trustee or, if none, by the Originator;
 
(xvi)   the original or a copy of the power of attorney (with evidence of
recording thereon, if appropriate) granted by the related Borrower if the
Mortgage, Note or other document or instrument referred to above was signed on
behalf of the Borrower pursuant to such power of attorney;
 
(xvii)   with respect to each Pari Passu Loan Combination, a copy of the related
Co-Lender Agreement and a copy of the Pari Passu Companion Loan Securitization
Agreement, if applicable;
 
 (xviii)   with respect hospitality properties, a copy of the franchise
agreement, if any, an original or copy of the comfort letter, if any, and any
transfer documents with respect to any such comfort letter;
 
(xix)     the original (or copy, if the original is held by the Master Servicer
pursuant to Section 2(d) of this Agreement) of any letter of credit held by the
lender as beneficiary or assigned as security for such Mortgage Loan;
 
(xx)     the appropriate assignment or amendment documentation related to the
assignment to the Trust of any letter of credit securing such Mortgage Loan (or
copy thereof, if the original is held by the Master Servicer pursuant to
Section 2(d) of this Agreement) which entitles the Master Servicer on behalf of
the Trust to draw thereon; and
 
 
B-3

--------------------------------------------------------------------------------

 
 
(xxi)   (A) if applicable, the originals or copies of any intervening
assignments of unrecorded Loan Documents showing a complete chain of assignment
from the Originator of the related Mortgage Loan or Pari Passu Loan Combination
to the most recent assignee thereof prior to the Trustee, if any; and (B) an
original assignment of unrecorded Loan Documents executed by the most recent
assignee thereof prior to the Trustee or, if none, by the Originator, either in
blank or in favor of the Trustee (in such capacity), which assignment may be
included as part of the corresponding assignment of Mortgage referred to in
clause (iii) above.
 
provided that whenever the term “Mortgage File” is used to refer to documents
actually received by the Purchaser or the Trustee, such term shall not be deemed
to include such documents and instruments required to be included therein unless
they are actually so received.  The original assignments referred to in
clauses (iii), (iv)(B), (viii)(B) and (xv)(B), may be in the form of one or more
instruments in recordable form in any applicable filing or recording offices.


 
B-4

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF POWER OF ATTORNEY
 
RECORDING REQUESTED BY:
[_____]
 
AND WHEN RECORDED MAIL TO:
 
[_____]
[_____]
[_____]
Attention:  [_____]
 

--------------------------------------------------------------------------------

 
POWER OF ATTORNEY
([_____])
 
KNOW ALL MEN BY THESE PRESENTS, that UBS REAL ESTATE SECURITIES INC., as seller
under that certain Mortgage Loan Purchase Agreement, dated and effective
December 22, 2011 (the “Mortgage Loan Purchase Agreement”), does hereby appoint
[WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Master Servicer”)][MIDLAND LOAN
SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION (the “Special
Servicer”)], as [master][special] servicer under the Pooling and Servicing
Agreement, dated as of December 1, 2011, by and among Citigroup Commercial
Mortgage Securities Inc., as depositor, Wells Fargo Bank, National Association,
as master servicer, Midland Loan Services, a Division of PNC Bank, National
Association, as special servicer, TriMont Real Estate Advisors, Inc., as
operating advisor, and Deutsche Bank Trust Company Americas, as trustee,
certificate administrator, paying agent and custodian, and any other party
thereto, as its true and lawful attorney-in-fact for it and in its name, place,
stead and for its use and benefit:
 
To perform any and all acts which may be necessary or appropriate to enable the
[Master][Special] Servicer to take such action as is necessary to effect the
delivery, assignment and/or recordation of any documents and/or instruments
relating to any Mortgage Loan (as defined in the Mortgage Loan Purchase
Agreement) which has not been delivered, assigned or recorded at the time
required for enforcement as provided in the Mortgage Loan Purchase Agreement,
giving and granting unto the [Master][Special] Servicer full power and authority
to do and perform any and every lawful act necessary, requisite, or proper in
connection with the foregoing and hereby ratifying, approving or confirming all
that
 
 
C-1

--------------------------------------------------------------------------------

 
 
the [Master][Special] Servicer shall lawfully do or cause to be done by virtue
hereof.
 
 
C-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned caused this power of attorney to be executed
as of December 29, 2011.
 

 
UBS REAL ESTATE SECURITIES INC.
       
By:
       Name:      Title:        
By:
       Name:      Title: 

 
 
C-3

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
REGARDING THE INDIVIDUAL MORTGAGE LOANS
 
With respect to each Mortgage Loan, the Seller hereby represents and warrants,
as of the date herein specified or, if no such date is specified, as of the
Closing Date, except as set forth on Schedule D-1 hereto, that:
 
1)            Payment Record.  No Mortgage Loan is 30 days or more delinquent in
payment of principal and interest (without giving effect to any applicable grace
period in the related Note) and no Mortgage Loan has been 30 days or more
(without giving effect to any applicable grace period in the related Note) past
due.
 
2)            Fixed Rate Loan.  Each Mortgage Loan (exclusive of any default
interest, late charges or prepayment premiums) is a fixed rate mortgage loan
with a term to maturity, at origination or as of the most recent modification,
as set forth in the Mortgage Loan Schedule.
 
3)            Mortgage Loan Schedule.  The information pertaining to each
Mortgage Loan set forth on the Mortgage Loan Schedule is true and correct in all
material respects as of the Cut-off Date.
 
4)            Ownership of Mortgage Loan.  At the time of the assignment of the
Mortgage Loans to the Purchaser, the Seller had good and marketable title to and
was the sole owner and holder of, each Mortgage Loan, free and clear of any
pledge, lien, encumbrance or security interest (subject to certain agreements
regarding servicing as provided in the Pooling and Servicing Agreement, any
subservicing agreements permitted thereunder and that certain Servicing Rights
Purchase Agreement, dated as of the Closing Date between the Master Servicer and
the Seller) and such assignment validly and effectively transfers and conveys
all legal and beneficial ownership of the Mortgage Loans to the Purchaser free
and clear of any pledge, lien, encumbrance or security interest (subject to
certain agreements regarding servicing as provided in the Pooling and Servicing
Agreement, any subservicing agreements permitted thereunder and that certain
Servicing Rights Purchase Agreement, dated as of the Closing Date between the
Master Servicer and the Seller).
 
5)            Borrower; Bankruptcy.  In respect of each Mortgage Loan (or Loan
Combination, if applicable), as of the origination date and, to the Seller’s
actual knowledge, as of the Closing Date, (A) in reliance on public documents or
certified copies of the incorporation or partnership or other entity documents,
as applicable, delivered in connection with the origination of such Mortgage
Loan (or Loan Combination, if applicable), the related Borrower is an entity
organized under the laws of a state of the United States of America, the
District of Columbia or the Commonwealth of
 
 
D-1

--------------------------------------------------------------------------------

 
 
Puerto Rico and (B) the related Borrower is not a debtor in any bankruptcy,
receivership, conservatorship, reorganization, insolvency, moratorium or similar
proceeding.
 
6)             Mortgage Lien; Assignment of Leases.  Each Mortgage Loan (or Loan
Combination, if applicable) is secured by the related Mortgage which establishes
and creates a valid and subsisting first priority lien on the related Mortgaged
Property, or leasehold interest therein, comprising real estate, free and clear
of any liens, claims, encumbrances, participation interests, pledges, charges or
security interests subject only to Permitted Encumbrances.  Such Mortgage,
together with any separate security agreement, UCC Financing Statement or
similar agreement, if any, establishes and creates a first priority security
interest in favor of the Seller in all personal property owned by the Borrower
that is used in, and is reasonably necessary to, the operation of the related
Mortgaged Property and, to the extent a security interest may be created therein
and perfected by the filing of a UCC Financing Statement under the Uniform
Commercial Code as in effect in the relevant jurisdiction, the proceeds arising
from the Mortgaged Property and other collateral securing such Mortgage Loan (or
Loan Combination, if applicable), subject only to Permitted Encumbrances.  There
exists with respect to such Mortgaged Property an assignment of leases and rents
provision, either as part of the related Mortgage or as a separate document or
instrument, which establishes and creates a first priority security interest in
and to leases and rents arising in respect of the related Mortgaged Property,
subject only to Permitted Encumbrances.  Except for the holder of the Companion
Loan with respect to the Loan Combinations, to the Seller’s knowledge, no Person
other than the related Borrower and the mortgagee own any interest in any
payments due under the related leases.  The related Mortgage or such assignment
of leases and rents provision provides for the appointment of a receiver for
rents or allows the holder of the related Mortgage to enter into possession of
the related Mortgaged Property to collect rent or provides for rents to be paid
directly to the holder of the related Mortgage in the event of a default beyond
applicable notice and grace periods, if any, under the related Loan
Documents.  As of the origination date, there were, and, to the Seller’s
knowledge as of the Closing Date, there are, no mechanics’ or other similar
liens or claims which have been filed for work, labor or materials affecting the
related Mortgaged Property which are or may be prior or equal to the lien of the
Mortgage, except those that are bonded or escrowed for or which are insured
against pursuant to the applicable Title Insurance Policy (as defined below) and
except for Permitted Encumbrances.  No Mortgaged Property secures any mortgage
loan not represented on the Mortgage Loan Schedule other than a Companion
Loan.  No Mortgage Loan is cross-collateralized or cross-defaulted with any
other mortgage loan, other than a Mortgage Loan listed on the Mortgage Loan
Schedule or a Companion Loan.  No Mortgage Loan is secured by property that is
not a Mortgaged Property.  Notwithstanding the foregoing, no representation is
made as to the perfection of any security interest in rent, operating revenues
or other personal property to the extent that possession or control of such
items or actions other than the recordation of the Mortgage or the Assignment of
Leases, Rents and Profits or the filing of UCC Financing Statements are required
in order to effect such perfection.
 
7)             Title.  The related Borrower under each Mortgage Loan has good
and indefeasible fee simple or, if representation (25) hereof is applicable to
such Mortgage
 
 
D-2

--------------------------------------------------------------------------------

 
 
Loan, leasehold title to the related Mortgaged Property comprising real estate,
subject to Permitted Encumbrances, if any.
 
8)            Title Insurance.  The Seller has received an American Land Title
Association (ALTA) lender’s title insurance policy or a comparable form of
lender’s title insurance policy (or escrow instructions binding on the Title
Insurer (as defined below) and irrevocably obligating the Title Insurer to issue
such title insurance policy or a title policy commitment or pro-forma “marked
up” at the closing of the related Mortgage Loan (or Loan Combination, if
applicable) and countersigned or otherwise approved by the Title Insurer or its
authorized agent) as adopted in the applicable jurisdiction (the “Title
Insurance Policy”), which was issued by a nationally recognized title insurance
company (the “Title Insurer”) qualified to do business in the jurisdiction where
the applicable Mortgaged Property is located (unless such jurisdiction is the
State of Iowa), covering the portion of each Mortgaged Property comprised of
real estate and insuring that the related Mortgage is a valid first lien in the
original principal amount of the related Mortgage Loan (or Loan Combination, if
applicable) on the Borrower’s fee simple interest (or, if applicable, leasehold
interest) in such Mortgaged Property comprised of real estate, subject only to
Permitted Encumbrances.  Such Title Insurance Policy was issued in connection
with the origination of the related Mortgage Loan (or Loan Combination, if
applicable). No claims have been made under such Title Insurance Policy.  Such
Title Insurance Policy is in full force and effect and all premiums thereon have
been paid and will provide that the insured includes the owner of the Mortgage
Loan and its successors and/or assigns. No holder of the related Mortgage has
done, by act or omission, anything that would, and the Seller has no actual
knowledge of any other circumstance that would, impair the coverage under such
Title Insurance Policy.  Such Title Insurance Policy contains no exception
regarding the encroachment upon any material easements of any material permanent
improvements located at the Mortgaged Property for which the grantee of such
easement has the ability to force removal of such improvement, or such Title
Insurance Policy affirmatively insures (unless the related Mortgaged Property is
located in a jurisdiction where such affirmative insurance is not available)
against losses caused by forced removal of any material permanent improvements
on the related Mortgaged Property that encroach upon any material easements.
 
9)            Valid Assignment.  The related Assignment of Mortgage and the
related assignment of the Assignment of Leases, Rents and Profits executed in
connection with each Mortgage, if any, have been recorded in the applicable
jurisdiction (or, if not recorded, have been submitted for recording or are in
recordable form (but for the insertion of the name and address of the assignee
and any related recording information which is not yet available to the Seller))
and constitute the legal, valid and binding assignment of such Mortgage and the
related Assignment of Leases, Rents and Profits from the Seller to the
Purchaser.  The endorsement of the related Note by the Seller constitutes the
legal, valid, binding and enforceable (except as such enforcement may be limited
by anti-deficiency laws or bankruptcy, receivership, conservatorship,
reorganization, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, and by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law)) assignment of such
 
 
D-3

--------------------------------------------------------------------------------

 
 
Note, and together with such Assignment of Mortgage and the related assignment
of Assignment of Leases, Rents and Profits, legally and validly conveys all
right, title and interest in such Mortgage Loan and Loan Documents to the
Purchaser.
 
10)           Nonrecourse.  The Loan Documents for each Mortgage Loan (or Loan
Combination, if applicable) provide that such Mortgage Loan (or Loan
Combination, if applicable) is non-recourse to the related parties thereto
except that the related Borrower and at least one individual or entity shall be
fully liable for actual losses, liabilities, costs and damages arising from
certain acts of the related Borrower and/or its principals specified in the
related Loan Documents, which acts generally include the following: (i) acts of
fraud or intentional material misrepresentation, (ii) misapplication or
misappropriation of rents, insurance proceeds or condemnation awards, (iii) 
material physical waste of the Mortgaged Property, and (iv) any breach of the
environmental covenants contained in the related Loan Documents.
 
11)           Mortgage Provisions.  The Loan Documents for each Mortgage Loan
(or Loan Combination, if applicable) contain enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the practical
realization against the Mortgaged Property of the principal benefits of the
security intended to be provided thereby, including realization by judicial or,
if applicable, non-judicial foreclosure, and there is no exemption available to
the related Borrower which would interfere with such right of foreclosure except
any statutory right of redemption or as may be limited by anti-deficiency or one
form of action laws or by bankruptcy, receivership, conservatorship,
reorganization, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, and by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).
 
12)           Enforceability.  Each of the related Notes and Mortgages are the
legal, valid and binding obligations of the related Borrower named on the
Mortgage Loan Schedule and each of the other related Loan Documents is the
legal, valid and binding obligation of the parties thereto (subject to any
non-recourse provisions therein), enforceable in accordance with its terms,
except as such enforcement may be limited by anti-deficiency or one form of
action laws or bankruptcy, receivership, conservatorship, reorganization,
insolvency, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally, and by general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law), and
except that certain provisions of such Loan Documents are or may be
unenforceable in whole or in part under applicable state or federal laws, but
the inclusion of such provisions does not render any of the Loan Documents
invalid as a whole, and such Loan Documents taken as a whole are enforceable to
the extent necessary and customary for the practical realization of the
principal rights and benefits afforded thereby.
 
13)           Modifications.  Neither the terms of the Mortgage Loans nor the
related Loan Documents have been altered, impaired, modified or waived in any
material respect, except prior to the Cut-off Date by written instrument duly
submitted for recordation, to the extent required, and as specifically set forth
in the related Mortgage File and posted on the website or otherwise made
available to the Controlling Class
 
 
D-4

--------------------------------------------------------------------------------

 
 
Representative, and no such alterations, impairments, modifications, or waivers
have been completed or consented to after the Cut-off Date.
 
14)           Deed of Trust.  With respect to each Mortgage which is a deed of
trust, a trustee, duly qualified under applicable law to serve as such,
currently so serves and is named in the deed of trust or may be substituted in
accordance with applicable law, and no fees or expenses are or will become
payable to the trustee under the deed of trust, except in connection with a
trustee’s sale after default by the Borrower and fees paid in connection with
the release of the related Mortgaged Property or related security for such
Mortgage Loan (or Loan Combination, if applicable) following payment of such
Mortgage Loan (or Loan Combination, if applicable) in full.
 
15)           Releases. Except by a written instrument that has been delivered
to the Purchaser as a part of the related Mortgage File with respect to any
immaterial releases of the Mortgaged Property, no Mortgage Loan (or Loan
Combination, if applicable) has been satisfied, canceled, subordinated, released
or rescinded, in whole or in part, and the related Borrower has not been
released, in whole or in part, from its obligations under any related Loan
Document.
 
16)           No Offset.  Except with respect to the enforceability of any
provisions requiring the payment of default interest, late fees, additional
interest, prepayment premiums or yield maintenance charges, neither the Mortgage
Loan nor any of the related Loan Documents is subject to any right of
rescission, set-off, abatement, diminution, valid counterclaim or defense,
including the defense of usury, nor will the operation of any of the terms of
any such Loan Documents, or the exercise (in compliance with procedures
permitted under applicable law) of any right thereunder, render any Loan
Documents subject to any right of rescission, set-off, abatement, diminution,
valid counterclaim or defense, including the defense of usury (subject to
anti-deficiency or one form of action laws and to bankruptcy, receivership,
conservatorship, reorganization, insolvency, moratorium or other similar laws
affecting the enforcement of creditor’s rights generally and to general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law)), and no such right of rescission, set-off,
abatement, diminution, valid counterclaim or defense has been asserted with
respect thereto.
 
17)           No Material Default.  As of the Closing Date, there is no payment
default, after giving effect to any applicable notice and/or grace period, and,
to the Seller’s knowledge, as of the Closing Date, there is no other material
default under any of the related Loan Documents, after giving effect to any
applicable notice and/or grace period; no such material default or breach has
been waived by the Seller or on its behalf or, to the Seller’s knowledge, by the
Seller’s predecessors in interest with respect to the Mortgage Loans; and, to
the Seller’s actual knowledge, no event has occurred which, with the passing of
time or giving of notice would constitute a material default or breach;
provided, however, that the representations and warranties set forth in this
sentence do not cover any default, breach, violation or event of acceleration
that specifically pertains to or arises out of any subject matter otherwise
covered by any other representation or warranty made hereunder by the
Seller.  No Mortgage Loan (or Loan Combination, if
 
 
D-5

--------------------------------------------------------------------------------

 
 
applicable) has been accelerated and no foreclosure proceeding or power of sale
proceeding has been initiated under the terms of the related Loan
Documents.  The Seller has not waived any material claims against the related
Borrower under any non-recourse exceptions contained in the Note.
 
18)           No Future Advances.  The principal amount of the Mortgage Loan
stated on the Mortgage Loan Schedule has been fully disbursed as of the Closing
Date (except for certain amounts that were fully disbursed by the mortgagee, but
were escrowed pursuant to the terms of the related Loan Documents) and there are
no future advances required to be made by the mortgagee under any of the related
Loan Documents.  Any requirements under the related Loan Documents regarding the
completion of any on-site or off-site improvements and to disbursements of any
escrow funds therefor have been or are being complied with or such escrow funds
are still being held.  The Seller has not, nor, to the Seller’s knowledge, have
any of its agents or predecessors in interest with respect to the Mortgage Loan,
in respect of payments due on the related Note or Mortgage, directly or
indirectly, advanced funds or induced, solicited or knowingly received any
advance of funds by a party other than the Borrower other than (a) interest
accruing on such Mortgage Loan from the date of such disbursement of such
Mortgage Loan to the date which preceded by thirty (30) days the first payment
date under the related Note and (b) application and commitment fees, escrow
funds, points and reimbursements for fees and expenses, incurred in connection
with the origination and funding of the Mortgage Loan.
 
19)           No Equity Interest.  No Mortgage Loan has capitalized interest
included in its principal balance, and no Mortgage Loan provides for any shared
appreciation rights or other equity participation therein and no contingent or
additional interest contingent on cash flow or negative amortization is due
thereon.
 
20)           Compliance.  The terms of the Loan Documents evidencing such
Mortgage Loan comply in all material respects with all applicable local, state
and federal laws and regulations, and the Seller has complied with all material
requirements pertaining to the origination of the Mortgage Loans (or Loan
Combinations, if applicable), including but not limited to, usury and any and
all other material requirements of any federal, state or local law to the extent
non-compliance would have a material adverse effect on the Mortgage Loan.
 
21)           Licenses and Permits.  To the Seller’s knowledge and except for
any legal nonconformity contemplated by representation (41) hereof, as of the
date of origination of the Mortgage Loan (or Loan Combination, if applicable),
the related Mortgaged Property was, and to the Seller’s actual knowledge and
except for any legal nonconformity contemplated by representation (41) hereof,
as of the Closing Date, the related Mortgaged Property is, in all material
respects, in compliance with, and is used and occupied in accordance with, all
restrictive covenants of record applicable to such Mortgaged Property and
applicable zoning laws and all inspections, licenses, permits and certificates
of occupancy required by law, ordinance or regulation to be made or issued with
regard to the Mortgaged Property have been obtained and are in full force and
effect, except to the extent (a) any material non-compliance with all
restrictive covenants of
 
 
D-6

--------------------------------------------------------------------------------

 
 
record applicable to such Mortgaged Property or applicable zoning laws is
insured by the Title Insurance Policy, or a law and ordinance insurance policy,
or (b) the failure to obtain or maintain such inspections, licenses, permits or
certificates of occupancy does not materially impair or materially and adversely
affect the use and/or operation of the Mortgaged Property as it was used and
operated as of the date of origination of the Mortgage Loan (or Loan
Combination, if applicable) or the rights of a holder of the related Mortgage
Loan.
 
22)           Taxes and Assessments.  All (a) taxes, water charges, sewer
charges, or other similar outstanding governmental charges and assessments which
became due and owing prior to the Closing Date in respect of the related
Mortgaged Property (excluding any related personal property) and, if left
unpaid, would be, or might become, a lien on such Mortgaged Property having
priority over the related Mortgage and (b) insurance premiums or ground rents
which became due and owing prior to the Closing Date in respect of the related
Mortgaged Property (excluding any related personal property), have, in each
case, been paid, or if disputed, or if such amounts are not delinquent prior to
the Closing Date, an escrow of funds in an amount sufficient (together with
escrow payments required to be made prior to delinquency) to cover such taxes,
charges, and assessments and any late charges due in connection therewith has
been established.  As of the date of origination, the related Mortgaged Property
consisted of one or more separate and complete tax parcels.  For purposes of
this representation and warranty, the items identified herein shall not be
considered due and owing until the date on which interest or penalties would be
first payable thereon.
 
23)           Encroachments.  To the Seller’s knowledge based on surveys or the
Title Insurance Policy, (i) none of the material improvements that were included
for the purpose of determining the appraised value of the related Mortgaged
Property at the time of the origination of such Mortgage Loan (or Loan
Combination, if applicable) lies outside the boundaries and building restriction
lines of such Mortgaged Property, except to the extent they are legally
nonconforming as contemplated by representation (41) below, and (ii) no
improvements on adjoining properties encroach upon such Mortgaged Property,
except in the case of either (i) or (ii) for (a) immaterial encroachments which
do not materially adversely affect the security intended to be provided by the
related Mortgage or the use, enjoyment, value or marketability of such Mortgaged
Property or (b) encroachments affirmatively covered by the related Title
Insurance Policy.  With respect to each Mortgage Loan, the property legally
described in the survey, if any, obtained for the related Mortgaged Property for
purposes of the origination thereof is the same as the property legally
described in the Mortgage.
 
24)           Property Condition.
 
i)             Except with respect to repairs estimated to cost less than
$10,000 in the aggregate, as of the date of the applicable engineering report
(which was performed within 12 months prior to the Cut-off Date) related to the
Mortgaged Property and, to Seller’s knowledge as of the Closing Date, (i) the
related Mortgaged Property is in good repair, free and clear of any damage that
would materially adversely affect the value of such Mortgaged Property as
security for
 
 
D-7

--------------------------------------------------------------------------------

 
 
such Mortgage Loan or the use and operation of the Mortgaged Property as it was
being used or operated as of the origination date, or (ii) an escrow (or
escrows) in an amount consistent with the standard utilized by the Seller with
respect to similar loans it holds for its own account have been established,
which escrows will in any and all events be not less than 100% of the estimated
cost of the required repairs. Since the origination date, to the Seller’s
knowledge, such Mortgaged Property has not been damaged by fire, wind or other
casualty or physical condition that would materially and adversely affect its
value as security for the related Mortgage Loan (including, without limitation,
any soil erosion or subsidence or geological condition), which damage has not
been fully repaired or fully insured, or for which escrows in an amount
consistent with the standard utilized by the Seller with respect to loans it
holds for its own account have not been established.
 
ii)            As of the origination date of such Mortgage Loan (or Loan
Combination, if applicable) and, to the Seller’s actual knowledge, as of the
Closing Date, there are no proceedings pending or, to the Seller’s actual
knowledge, threatened, for the partial or total condemnation of the relevant
Mortgaged Property; provided, that solely for purposes of this
representation (24(ii)), the Seller’s actual knowledge shall include the actual
knowledge of any servicer that has serviced the Mortgage Loan (or Loan
Combination, if applicable) on behalf of the Seller as derived from the servicer
by the Seller based on a level of inquiry that is customary for sellers of
conduit loans in the commercial real estate industry.
 
25)           Ground Leases.  For each Mortgage Loan identified on the Mortgage
Loan Schedule as being secured in whole or in part by a leasehold estate (a
“Ground Lease”) (except with respect to any Mortgage Loan also secured by the
related fee interest in the Mortgaged Property), the related Ground Lease
satisfies the following conditions:
 
i)             such Ground Lease or a memorandum thereof has been or will be
duly recorded; such Ground Lease or other agreement received by the originator
of the Mortgage Loan (or Loan Combination, if applicable) from the ground
lessor, provides that the interest of the lessee thereunder may be encumbered by
the related Mortgage and does not restrict the use of the related Mortgaged
Property by such lessee, its successors or assigns, in a manner that would
materially and adversely affect the security provided by the Mortgage; as of the
date of origination of the Mortgage Loan (or Loan Combination, if applicable),
there was no material change of record in the terms of such Ground Lease with
the exception of written instruments which are part of the related Mortgage File
and Seller has no knowledge of any material change in the terms of such Ground
Lease since the recordation of the related Mortgage, with the exception of
written instruments which are part of the related Mortgage File;
 
ii)            such Ground Lease or such other agreement received by the
originator of the Mortgage Loan (or Loan Combination, if applicable) from the
ground lessor is not subject to any liens or encumbrances superior to, or of
equal
 
 
D-8

--------------------------------------------------------------------------------

 
 
priority with, the related Mortgage, other than the related fee interest and
Permitted Encumbrances, and such Ground Lease or such other agreement received
by the originator of the Mortgage Loan (or Loan Combination, if applicable) from
the ground lessor is, and shall remain, prior to any mortgage or other lien upon
the related fee interest (other than the Permitted Encumbrances) unless a
nondisturbance agreement is obtained from the holder of any mortgage on the fee
interest which is assignable to or for the benefit of the related lessee and the
mortgagee under the Mortgage Loan (or Loan Combination, if applicable);
 
iii)           such Ground Lease or other agreement provides that upon
foreclosure of the related Mortgage or assignment of the Borrower’s interest in
such Ground Lease in lieu thereof, the mortgagee under such Mortgage is entitled
to become the owner of such interest upon notice to, but without the consent of,
the lessor thereunder and, in the event that such mortgagee (or any of its
successors and assigns under the Mortgage) becomes the owner of such interest,
such interest is further assignable by such mortgagee (or any of its successors
and assigns under the Mortgage) upon notice to such lessor, but without a need
to obtain the consent of such lessor;
 
iv)           such Ground Lease is in full force and effect and no default of
tenant or ground lessor was in existence at origination, or to the Seller’s
knowledge, is in existence as of the Closing Date, under such Ground Lease, nor
at origination was, or to the Seller’s knowledge, is there any condition which,
but for the passage of time or the giving of notice, would result in a default
under the terms of such Ground Lease; either such Ground Lease or a separate
agreement contains the ground lessor’s covenant that it shall not amend, modify,
cancel or terminate such Ground Lease without the prior written consent of the
mortgagee under such Mortgage and any amendment, modification, cancellation or
termination of the Ground Lease without the prior written consent of the related
mortgagee, or its successors or assigns is not binding on such mortgagee, or its
successor or assigns;
 
v)           such Ground Lease or other agreement requires the lessor thereunder
to give written notice of any material default by the lessee to the mortgagee
under the related Mortgage, provided that such mortgagee has provided the lessor
with notice of its lien in accordance with the provisions of such Ground Lease;
and such Ground Lease or other agreement provides that no such notice of default
and no termination of the Ground Lease in connection with such notice of default
shall be effective against such mortgagee unless such notice of default has been
given to such mortgagee and any related Ground Lease or other agreement contains
the ground lessor’s covenant that it will give to the related mortgagee, or its
successors or assigns, any notices it sends to the Borrower;
 
vi)           either (i) the related ground lessor has subordinated its interest
in the related Mortgaged Property to the interest of the holder of the Mortgage
Loan
 
 
D-9

--------------------------------------------------------------------------------

 
 
(or Loan Combination, if applicable) or (ii) such Ground Lease or other
agreement provides that (A) the mortgagee under the related Mortgage is
permitted a reasonable opportunity to cure any default under such Ground Lease
which is curable, including reasonable time to gain possession of the interest
of the lessee under the Ground Lease, after the receipt of notice of any such
default before the lessor thereunder may terminate such Ground Lease; (B) in the
case of any such default which is not curable by such mortgagee, or in the event
of the bankruptcy or insolvency of the lessee under such Ground Lease, such
mortgagee has the right, following termination of the existing Ground Lease or
rejection thereof by a bankruptcy trustee or similar party, to enter into a new
ground lease with the lessor on substantially the same terms as the existing
Ground Lease; and (C) all rights of the Borrower under such Ground Lease
(insofar as it relates to the Ground Lease) may be exercised by or on behalf of
such mortgagee under the related Mortgage upon foreclosure or assignment in lieu
of foreclosure;
 
vii)           such Ground Lease has an original term (or an original term plus
one or more optional renewal terms that under all circumstances may be
exercised, and will be enforceable, by the mortgagee or its assignee) which
extends not less than 20 years beyond the stated maturity date of the related
Mortgage Loan;
 
viii)           under the terms of such Ground Lease and the related Mortgage,
taken together, any related insurance proceeds will be applied either to the
repair or restoration of all or part of the related Mortgaged Property, with the
mortgagee under such Mortgage or a financially responsible institution acting as
trustee appointed by it, or consented to by it, or by the lessor having the
right to hold and disburse such proceeds as the repair or restoration progresses
(except in such cases where a provision entitling another party to hold and
disburse such proceeds would not be viewed as commercially unreasonable by a
prudent commercial mortgage lender), or to the payment in whole or in part of
the outstanding principal balance of such Mortgage Loan (or Loan Combination, if
applicable), together with any accrued and unpaid interest thereon; and
 
ix)           such Ground Lease does not impose any restrictions on subletting
which would be viewed as commercially unreasonable by the Seller; such Ground
Lease contains a covenant (or applicable laws provide) that the lessor
thereunder is not permitted, in the absence of an uncured default, to disturb
the possession, interest or quiet enjoyment of any lessee in the relevant
portion of such Mortgaged Property subject to such Ground Lease for any reason,
or in any manner, which would materially adversely affect the security provided
by the related Mortgage.
 
26)           Environmental Matters.  Except for those Mortgage Loans set forth
on Annex A hereto for which a lender’s environmental insurance policy was
obtained in lieu of an Environmental Site Assessment, an Environmental Site
Assessment relating to each Mortgaged Property prepared no earlier than 12
months prior to the Closing Date was
 
 
D-10

--------------------------------------------------------------------------------

 
 
obtained and reviewed by the Seller in connection with the origination of such
Mortgage Loan (or Loan Combination, if applicable), and a copy is included in
the Servicing File.
 
i)             Such Environmental Site Assessment does not identify, and the
Seller has no actual knowledge of, any adverse circumstances or conditions with
respect to or affecting the Mortgaged Property that would constitute or result
in a material violation of any Environmental Laws, except for such circumstances
or conditions (i) which are covered by environmental insurance policies (as set
forth on Annex A hereto) maintained with respect to the Mortgaged Property, or
(ii) as to which, if any expenditure greater than 5% of the outstanding
principal balance of such Mortgage Loan (or Loan Combination, if applicable) is
required in order to achieve or maintain compliance in all material respects
with any Environmental Laws, adequate sums, equal to at least 125% of the
estimate of the total amount of such expenditures as set forth in the
Environmental Site Assessment, were reserved in connection with the origination
of the Mortgage Loan (or Loan Combination, if applicable), and as to which the
related Borrower has covenanted to perform the actions necessary to achieve or
maintain compliance in all material respects with any Environmental Laws, or
(iii) as to which the related Borrower or one of its affiliates is currently
taking or required to take such actions (which may be the implementation of an
operations and maintenance plan), if any, as recommended by the Environmental
Site Assessment or required by the applicable governmental authority, or (iv) as
to which a responsible party not related to the Borrower with assets reasonably
estimated by the Seller at the time of origination to be sufficient to effect
all necessary or required remediation identified in a notice or other action
from the applicable governmental authority is currently taking or required to
take such actions, if any, with respect to such regulatory authority’s order or
directive, or (v) which, if recommended in the Environmental Site Assessment,
were investigated further and, based upon such additional investigation, as to
which an environmental consultant recommended no further investigation or
remediation, or (vi) as to which a party with financial resources reasonably
estimated to be adequate to cure the condition or circumstance provided a
guaranty or an indemnity to the related Borrower or to the mortgagee to cover
the costs of any required investigation, testing, monitoring or remediation, or
(vii) as to which the related Borrower or other responsible party obtained a “No
Further Action” letter or other evidence reasonably acceptable to a prudent
commercial mortgage lender that applicable federal, state, or local governmental
authorities had no current intention of taking any action, and are not requiring
any action, in respect of such condition or circumstance, or (viii) which would
not require substantial cleanup, remedial action or other extraordinary response
under any Environmental Laws reasonably estimated to cost in excess of 5% of the
outstanding principal balance of such Mortgage Loan (or Loan Combination, if
applicable).
 
ii)            To the Seller’s actual knowledge and in reliance upon the
Environmental Site Assessment, except for any Hazardous Materials being handled
in accordance with applicable Environmental Laws and except for any Hazardous
Materials present at such Mortgaged Property for which, to the extent
 
 
D-11

--------------------------------------------------------------------------------

 
 
that an Environmental Site Assessment recommends remediation or other action,
(A) there is either (i) environmental insurance with respect to such Mortgaged
Property (as set forth on Annex A hereto) or (ii) an amount in an escrow account
pledged as security for such Mortgage Loan (or Loan Combination, if applicable)
under the relevant Loan Documents equal to no less than 125% of the amount
estimated in such Environmental Site Assessment as sufficient to pay the cost of
such remediation or other action in accordance with such Environmental Site
Assessment or (B) one of the statements set forth in representation (26)(i)
above is true, (1) such Mortgaged Property is not being used for the treatment
or disposal of Hazardous Materials; (2) no Hazardous Materials are being used or
stored or generated for off-site disposal or otherwise present at such Mortgaged
Property other than Hazardous Materials of such types and in such quantities as
are customarily used or stored or generated for off-site disposal or otherwise
present in or at properties of the relevant property type; and (3) such
Mortgaged Property is not subject to any environmental hazard (including,
without limitation, any situation involving Hazardous Materials) which under the
Environmental Laws would have to be eliminated before the sale of, or which
could otherwise reasonably be expected to adversely affect in more than a de
minimis manner the value or marketability of, such Mortgaged Property.
 
iii)           The related Mortgage or other Loan Documents contain covenants on
the part of the related Borrower requiring its compliance with any present or
future federal, state and local Environmental Laws and regulations in connection
with the Mortgaged Property.  The related Borrower (or an affiliate thereof) has
agreed to indemnify, defend and hold the Seller, and its successors and assigns,
harmless from and against any and all losses, liabilities, damages, penalties,
fines, expenses and claims of whatever kind or nature (including attorneys’ fees
and costs) imposed upon or incurred by or asserted against any such party
resulting from a breach of the environmental representations, warranties or
covenants given by the related Borrower in connection with such Mortgage Loan.
 
iv)           Each of the Mortgage Loans covered by a lender’s environmental
insurance policy obtained in lieu of an Environmental Site Assessment (“In Lieu
of Policy”) is identified on Annex A hereto, and each In Lieu of Policy is in an
amount equal to 125% of the outstanding principal balance of the related
Mortgage Loan (or Loan Combination, if applicable) and has a term ending no
sooner than the date which is five years after the maturity date of the related
Mortgage Loan (or Loan Combination, if applicable), is non-cancelable by the
insurer during such term and the premium for such policy has been paid in
full.  All environmental assessments or updates that were in the possession of
the Seller and that relate to a Mortgaged Property identified on Annex A hereto
as being insured by an In Lieu of Policy have been delivered to or disclosed to
the In Lieu of Policy carrier issuing such policy prior to the issuance of such
policy.
 
27)           Insurance.  As of the date of origination of the related Mortgage
Loan (or Loan Combination, if applicable), and, as of the Closing Date, the
Mortgaged Property is covered by insurance policies providing the coverage
described below and the Loan
 
 
D-12

--------------------------------------------------------------------------------

 
 
Documents permit the mortgagee to require the coverage described below.  All
premiums with respect to the insurance policies insuring each Mortgaged Property
have been paid in a timely manner or escrowed to the extent required by the Loan
Documents, and the Seller has not received (1) any notice of non-payment of
premiums that has not been cured in a timely manner by the related Borrower or
(2) any notice of cancellation or termination of such insurance policies.  The
relevant Servicing File contains the insurance policy required for such Mortgage
Loan or a certificate of insurance for such insurance policy.  Each Mortgage or
Loan Agreement requires that the related Mortgaged Property and all improvements
thereon are covered by insurance policies providing (a) coverage in an amount at
least equal to the lesser of full replacement cost of such Mortgaged Property
and the outstanding principal balance of the related Mortgage Loan (or Loan
Combination, if applicable) (subject to customary deductibles) for losses
sustained by fire and for losses or damages from other risks and hazards covered
by a standard extended coverage insurance policy providing “special form”
coverage in an amount sufficient to prevent the Borrower from being deemed a
co-insurer and to provide coverage on a full replacement cost basis of such
Mortgaged Property (in some cases, full replacement excludes excavations,
underground utilities, foundations and footings) with an agreed amount
endorsement to avoid application of any coinsurance provision; such policy
contains a standard mortgagee clause naming the mortgagee and its successor in
interest as additional insureds or loss payee, as applicable; and such policy
contains no provisions for a deduction for depreciation, except that the policy
may permit a deduction for depreciation in connection with a cash settlement
after a casualty if the insurance proceeds are not being applied to rebuild or
repair the damaged improvements; (b) business interruption or rental loss
insurance in an amount at least equal to (i) 12 months of operations or (ii) in
some cases all rents and other amounts customarily insured under this type of
insurance of the Mortgaged Property; (c) flood insurance, if any portion of the
improvements, exclusive of a parking lot, on the Mortgaged Property is located
in an area identified by the Federal Emergency Management Agency, with respect
to certain Mortgage Loans, or the Secretary of Housing and Urban Development,
with respect to other Mortgage Loans, as having special flood hazards, to the
extent flood insurance is available; (d) workers’ compensation, if required by
law; and (e) comprehensive general liability insurance in an amount not less
than $1 million.  All such insurance policies referred to in the prior sentence
that are currently in place contain clauses providing they are not terminable
and may not be terminated without thirty (30) days prior written notice to the
mortgagee (except where applicable law requires a shorter period or except for
nonpayment of premiums, in which case not less than ten (10) days prior written
notice to the mortgagee is required).  In addition, each Mortgage and/or Loan
Agreement permits the related mortgagee to make premium payments to prevent the
cancellation of such insurance policies with respect to the Mortgaged Property
and shall entitle such mortgagee to reimbursement therefor.  Any insurance
proceeds in respect of a casualty loss or taking will be applied either to the
repair or restoration of all or part of the related Mortgaged Property or the
payment of the outstanding principal balance of the related Mortgage Loan (or
Loan Combination, if applicable) together with any accrued interest thereon.  If
the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, such Mortgaged Property is insured by windstorm insurance in an amount
at least equal to the
 
 
D-13

--------------------------------------------------------------------------------

 
 
lesser of (i) the outstanding principal balance of such Mortgage Loan (or Loan
Combination, if applicable), and (ii) 100% of the full insurable value, or 100%
of the replacement cost, of the improvements located on the related Mortgaged
Property.  The related Mortgaged Property is insured by an insurance policy,
issued by an insurer meeting the requirements of such Mortgage Loan (or Loan
Combination, if applicable) and having a claims-paying or financial strength
rating of at least “A-:V” from A.M. Best Company or “A-” (or the equivalent)
from Standard & Poor’s Ratings Services, Fitch, Inc. or Moody’s Investors
Service, Inc.  An architectural or engineering consultant has performed an
analysis of each of the Mortgaged Properties located in seismic zones 3 or 4 in
order to evaluate the structural and seismic condition of such property, for the
sole purpose of assessing the probable maximum loss (“PML”) for the Mortgaged
Property in the event of an earthquake.  In such instance, the PML was based on
a 450 or 475 year return period, an exposure period of 50 years and a 10%
probability of exceedance.  If the resulting report concluded that the PML would
exceed 20% of the amount of the replacement costs of the improvements,
earthquake insurance for such Mortgaged Property was obtained from an insurer
rated at least “A-:V” by A.M. Best Company or “A-” (or the equivalent) from
Standard & Poor’s Ratings Services, Fitch, Inc. or Moody’s Investors Service,
Inc.  To the Seller’s actual knowledge, the insurer issuing each of the
foregoing insurance policies is qualified to write insurance in the jurisdiction
where the related Mortgaged Property is located.
 
28)           Escrows.  All amounts required to be deposited by each Borrower at
origination under the related Loan Documents have been deposited or have been
withheld from the related Mortgage Loan proceeds at origination and there are no
deficiencies with regard thereto.  All escrow deposits and payments required by
the terms of each Mortgage Loan are in the possession, or under the control of
the Seller (except to the extent they have been disbursed for their intended
purposes), and all amounts required to be deposited by the applicable Borrower
under the related Loan Documents have been deposited, and there are no
deficiencies with regard thereto (subject to any applicable notice and cure
period).  All of the Seller’s interest in such escrows and deposits will be
conveyed by the Seller to the Purchaser hereunder.
 
29)           Litigation.  To the Seller’s knowledge, with respect to each
Mortgage Loan, as of the date of origination of such Mortgage Loan (or Loan
Combination, if applicable), and, to the Seller’s actual knowledge, with respect
to each Mortgage Loan, as of the Closing Date, there are no actions, suits,
arbitrations or governmental investigations or proceedings by or before any
court or other governmental authority or agency now pending against or affecting
the Borrower under any Mortgage Loan or any of the Mortgaged Properties which,
if determined against such Borrower or such Mortgaged Property, would materially
and adversely affect the value of such Mortgaged Property, the security intended
to be provided with respect to the related Mortgage Loan, or the ability of such
Borrower and/or the current use of such Mortgaged Property to generate net cash
flow to pay principal, interest and other amounts due under the related Mortgage
Loan; and to the Seller’s actual knowledge there are no such actions, suits or
proceedings threatened against such Borrower.
 
 
D-14

--------------------------------------------------------------------------------

 
 
30)           Servicing.  The servicing and collection practices used by Seller
in respect of each Mortgage Loan (or Loan Combination, if applicable) have been
in all material respect legal, proper and prudent, in accordance with customary
commercial mortgage servicing practices.
 
31)           Inspection.  The originator of the Mortgage Loan (or Loan
Combination, if applicable) or the Seller has inspected or caused to be
inspected each related Mortgaged Property within the 12 months prior to the
Closing Date.
 
32)           Financial Reporting.  The Loan Documents require the Borrower to
provide the holder of the Mortgage Loan with at least the following: annual
operating statements, financial statements and, except for Mortgage Loans for
which the related Mortgaged Property is leased to a single tenant or is a
multifamily or similar property, rent rolls.
 
33)           Related Borrowers.  No two or more Mortgage Loans representing, in
the aggregate, more than 5% of the aggregate outstanding principal amount of all
the Mortgage Loans included in the Trust Fund have the same Borrower or, to the
Seller’s knowledge, are to Borrowers which are entities controlled by one
another or under common control.
 
34)           Single Purpose Entity.  Each Borrower with respect to a Mortgage
Loan with a principal balance as of the Cut-off Date in excess of $15,000,000
included in the Trust Fund is an entity whose organizational documents or
related Loan Documents provide that it is, and at least so long as the Mortgage
Loan is outstanding will continue to be, a Single Purpose Entity.  For this
purpose, “Single Purpose Entity” shall mean a Person, other than an individual,
whose organizational documents or related Loan Documents provide that it shall
engage solely in the business of owning and operating the Mortgaged Property and
which does not engage in any business unrelated to such property and the
financing thereof, does not have any assets other than those related to its
interest in the Mortgaged Property or the financing thereof or any indebtedness
other than as permitted by the related Mortgage or the other Loan Documents, and
the organizational documents of which require that it have its own separate
books and records and its own accounts, in each case which are separate and
apart from the books and records and accounts of any other Person.
 
35)           REMIC.  The Mortgage Loan is a “qualified mortgage” within the
meaning of Section 860G(a)(3) of the Code (but determined without regard to the
rule in Treasury Regulations Section 1.860G-2(f)(2) that treats certain
defective mortgage loans as qualified mortgages) and, accordingly, (A) the gross
proceeds of the Mortgage Loan to the related Borrower at origination did not
exceed the non-contingent principal amount of the Mortgage Loan and
(B) either:  (a) such Mortgage Loan is secured by an interest in real property
(including land, buildings and structural components thereof, but excluding
personal property) having a fair market value (i) at the date the Mortgage Loan
was originated at least equal to 80% of the principal balance of the Mortgage
Loan on such date or (ii) at the Closing Date at least equal to 80% of the
unpaid principal balance of the Mortgage Loan on such date; provided that for
purposes hereof, the fair market value of
 
 
D-15

--------------------------------------------------------------------------------

 
 
the real property interest must first be reduced by (A) the amount of any lien
on the real property interest that is senior to the Mortgage Loan and (B) a
proportionate amount of any lien that is in parity with the Mortgage Loan; or
(b) substantially all the proceeds of such Mortgage Loan were used to acquire,
improve or protect the real property which served as the only security for such
Mortgage Loan (other than a recourse feature or other third party credit
enhancement within the meaning of Treasury Regulations Section
1.860G-2(a)(1)(ii)).  If the Mortgage Loan was “significantly modified” prior to
the Closing Date so as to result in a taxable exchange under Section 1001 of the
Code, it either (x) was modified as a result of the default or reasonably
foreseeable default of such Mortgage Loan or (y) satisfies the provisions of
either sub-clause (a)(i) above (substituting the date of the last such
modification for the date the Mortgage Loan was originated) or sub-clause
(B)(a)(ii), including the proviso thereto.  Any prepayment premium and yield
maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations Section
1.860G-1(b)(2).
 
36)           Due-on-Sale or Encumbrance.  Each of the Mortgage Loans contains a
“due-on-sale” clause, which provides for the acceleration of the payment of the
unpaid principal balance of the Mortgage Loan if, without the prior written
consent of the holder of the Mortgage Loan, the property subject to the
Mortgage, or any controlling interest therein, is directly or indirectly
transferred or sold (except that it may provide for transfers by devise, descent
or operation of law upon the death of a member, manager, general partner or
shareholder of a Borrower and that it may provide for transfers subject to the
Mortgage Loan holder’s approval of transferee, transfers of worn out or obsolete
furnishings, fixtures, or equipment promptly replaced with property of
equivalent value and functionality, transfers of leases entered into in
accordance with the Loan Documents, transfers to affiliates, transfers to family
members for estate planning purposes, transfers among existing members, partners
or shareholders in Borrowers or transfers of passive interests so long as the
key principals or general partner retains control).  The Loan Documents contain
a “due-on-encumbrance” clause, which provides for the acceleration of the
payment of the unpaid principal balance of the Mortgage Loan if the property
subject to the Mortgage or any controlling interest in the Borrower is further
pledged or encumbered, unless the prior written consent of the holder of the
Mortgage Loan is obtained (except that it may provide for assignments subject to
the Mortgage Loan holder’s approval of transferee, transfers to affiliates or
transfers of passive interests so long as the key principals or general partner
retains control).  The Mortgage or Note requires the Borrower to pay all
reasonable out-of-pocket fees and expenses associated with securing the consent
or approval of the holder of the Mortgage for a waiver of a “due-on-sale” or
“due-on-encumbrance” clause or a defeasance provision.
 
37)           Loan Combination.  Except with respect to the Mortgage Loans
related to Loan Combinations, each Mortgage Loan is a whole loan and not a
participation interest in a mortgage loan.
 
38)           Defeasance.  Each Mortgage Loan containing provisions for
defeasance of mortgage collateral provides that defeasance may not occur any
earlier than two years
 
 
D-16

--------------------------------------------------------------------------------

 
 
after the Closing Date, and further requires or provides that: (i) the
replacement collateral consist of U.S. “government securities,” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), in an amount
sufficient to make all scheduled payments under the Note when due (up to the
maturity date for the related Mortgage Loan or the date on which the Borrower
may prepay the related Mortgage Loan without payment of any prepayment penalty);
(ii) the Mortgage Loan may be assumed by a Single Purpose Entity approved by the
holder of the Mortgage Loan; (iii) counsel provide an opinion that the trustee
has a perfected security interest in the collateral prior to any other claim or
interest; and (iv) the related Borrower must deliver, or cause delivery of, such
other documents and certifications as the mortgagee may reasonably require which
may include, without limitation, (A) a certification that the purpose of the
defeasance is to facilitate the disposition of the mortgaged real property or
any other customary commercial transaction and not to be part of an arrangement
to collateralize a REMIC offering with obligations that are not real estate
mortgages and (B) a certification from an independent certified public
accountant that the collateral is sufficient to make all scheduled payments
under the Note when due.  Each Mortgage Loan containing provisions for
defeasance provides that, in addition to any cost associated with defeasance,
the related Borrower shall pay, as of the date the mortgage collateral is
defeased, all scheduled and accrued interest and principal due as well as an
amount sufficient to defease in full the Mortgage Loan (except as contemplated
in representation (39) hereof). In addition, if the related Mortgage Loan
permits defeasance, then the Loan Documents provide that the related Borrower
shall (x) pay all reasonable fees associated with the defeasance of the Mortgage
Loan and all other reasonable expenses associated with the defeasance, or (y)
provide all opinions required under the related Loan Documents, and in the case
of any Mortgage Loan with an outstanding principal balance as of the Cut-off
Date of $40,000,000 or greater, (a) a REMIC opinion and (b) a No Downgrade
Confirmation.
 
39)           Release of Property.  The terms of the related Loan Documents do
not permit the release of any portion of the Mortgaged Property from the lien of
the Mortgage except in compliance with REMIC Provisions and only (i) in
consideration of payment in full (or in certain cases in which partial
prepayment is permitted, in an amount equal to no less than 125% of the
Allocated Loan Amount) therefor, (ii) in connection with the substitution of all
or a portion of the Mortgaged Property in exchange for delivery of U.S.
“government securities” within the meaning of Treasury Regulations Section
1.860G-2(a)(8)(ii), in a defeasance meeting the requirements of representation
(38) hereof, provided that in the case of a partial defeasance, the portion of
the principal balance of the Mortgage Loan (or Loan Combination, if applicable)
secured by the defeasance collateral is not less than 125% of the Allocated Loan
Amount, (iii) where such portion to be released was not considered material for
purposes of underwriting the Mortgage Loan (or Loan Combination, if applicable)
or the appraisal obtained at origination of the Mortgage Loan (or Loan
Combination, if applicable) and such release was contemplated at origination,
(iv) conditioned on the satisfaction of certain underwriting and other
requirements, including payment of a release price in an amount equal to not
less than 125% of the Allocated Loan Amount for such Mortgaged Property or the
portion thereof to be released or (v) as set forth on Schedule D-2 to this
Exhibit D, in connection with the substitution of a replacement property in
compliance with REMIC
 
 
D-17

--------------------------------------------------------------------------------

 
 
Provisions; provided that, in the case of clauses (i), (iii) and (iv), for any
Mortgage Loan (or Loan Combination, if applicable) originated after December 6,
2010, if the fair market value of the real property constituting such Mortgaged
Property after the release is not equal to at least 80% of the principal amount
of the Mortgage Loan (or Loan Combination, if applicable) outstanding after the
release, the Borrower is required to make a payment of principal in an amount
not less than the amount required by the REMIC Provisions.
 
40)           Commercial Property.  Each Mortgaged Property is owned by the
related Borrower, except for Mortgaged Properties which are secured in whole or
in a part by a Ground Lease and for out-parcels, and is used and occupied for
commercial or multifamily residential purposes in accordance with applicable
law.
 
41)           Casualty.  In the event of casualty or destruction of the
Mortgaged Property, any non-conformity with applicable zoning laws as of the
origination date will not prohibit the Mortgaged Property from being restored or
repaired in all material respects, to the use or structure at the time of such
casualty, except for restrictions on its use or rebuildability for which (i) law
and ordinance insurance coverage has been obtained in amounts consistent with
the standards utilized by the Seller or (ii) the Title Insurance Policy insures
against such non-conformity.  For purposes of the foregoing sentence, it is
understood that any change to the use or structure of the Mortgaged Property
which materially and adversely affects the related Borrower’s ability to timely
make payments on the related Mortgage Loan shall be deemed to be a material
change to such use or structure.
 
42)           Capital Contribution; Construction.  Neither the Seller nor any
affiliate thereof has any obligation to make any capital contributions to the
related Borrower under the Mortgage Loan (or Loan Combination, if
applicable).  The Mortgage Loan (or Loan Combination, if applicable) was not
originated for the sole purpose of financing the construction of incomplete
improvements on the related Mortgaged Property.
 
43)           No Fraud.  No court of competent jurisdiction will determine in a
final decree that fraud with respect to the Mortgage Loans (or Loan
Combinations, if applicable) has taken place on the part of the Seller or, to
the Seller’s actual knowledge, on the part of any originator, in connection with
the origination of such Mortgage Loan (or Loan Combination, if applicable).
 
44)           Grace Periods.  If the related Mortgage or other Loan Documents
provide for a grace period for delinquent Monthly Payments, such grace period is
no longer than ten (10) days from the applicable payment date.
 
45)           Access.  The following statements are true with respect to the
related Mortgaged Property:  (a) the Mortgaged Property is located on or
adjacent to a dedicated road or has access to an irrevocable easement permitting
ingress and egress and (b) the Mortgaged Property is served by public or private
utilities, water and sewer (or septic facilities)  appropriate for the current
use of the Mortgaged Property.
 
 
D-18

--------------------------------------------------------------------------------

 
 
46)           Terrorism Insurance.  None of the Loan Documents contain any
provision that expressly excuses the related borrower from obtaining and
maintaining insurance coverage for acts of terrorism or, in circumstances where
terrorism insurance is not expressly required, the mortgagee is not prohibited
from requesting that the related borrower maintain such insurance, in each case,
to the extent such insurance coverage is generally available for like properties
in such jurisdictions at commercially reasonable rates.  Each Mortgaged Property
is insured by a “standard extended coverage” casualty insurance policy that does
not contain an express exclusion for (or, alternatively, is covered by a
separate policy that insures against property damage resulting from) acts of
terrorism.
 
47)           Appraisal.  An appraisal of the related Mortgaged Property was
conducted in connection with the origination of such Mortgage Loan (or Loan
Combination, if applicable), and such appraisal contained a statement, or was
accompanied by a letter from the appraiser, to the effect that the appraisal was
performed in accordance with the requirements of the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, as in effect on the date such
Mortgage Loan (or Loan Combination, if applicable) was originated.
 
48)           Condemnation.  In the case of any Mortgage Loan (or Loan
Combination, if applicable) originated after December 6, 2010, in the event of a
taking of any portion of a Mortgaged Property by the United States, a State or
any political subdivision or authority thereof, whether by legal proceeding or
by agreement, the Borrower is required to pay down the principal balance of the
Mortgage Loan (or Loan Combination, if applicable) in an amount required by the
REMIC Provisions, and such amount may not be required to be applied to the
restoration of the Mortgaged Property or released to the Borrower, if,
immediately after the release of such portion of the Mortgaged Property from the
lien of the Mortgage (but taking into account the planned restoration), the fair
market value of the real property constituting the remaining Mortgaged Property
is not equal to at least 80% of the remaining principal balance of the Mortgage
Loan (or Loan Combination, if applicable).
 
49)           Release of Cross-Collateralization.  In the case of any Mortgage
Loan (or Loan Combination, if applicable) originated after December 6, 2010, no
such Mortgage Loan (or Loan Combination, if applicable) that is secured by more
than one Mortgaged Property or that is cross-collateralized with another
Mortgage Loan (or Loan Combination, if applicable) permits the release of
cross-collateralization of the related Mortgaged Properties, other than in
compliance with the REMIC Provisions.
 
Defined Terms:
 
The term “Allocated Loan Amount” shall mean, for each Mortgaged Property, the
portion of principal of the related Mortgage Loan (or Loan Combination, if
applicable) allocated to such Mortgaged Property for certain purposes (including
determining the release prices of properties, if permitted) under such Mortgage
Loan (or Loan Combination, if applicable) as set forth in the related Loan
Documents.  There can be no assurance, and it is unlikely, that the Allocated
Loan Amounts represent the current values of individual Mortgaged Properties,
the
 
 
D-19

--------------------------------------------------------------------------------

 
 
price at which an individual Mortgaged Property could be sold in the future to a
willing buyer or the replacement cost of the Mortgaged Properties.
 
The term “Environmental Site Assessment” shall mean a Phase I environmental
report meeting the requirements of the American Society for Testing and
Materials, and, if in accordance with customary industry standards a reasonable
lender would require it, a Phase II environmental report, each prepared by a
licensed third party professional experienced in environmental matters.
 
The term “in reliance on” shall mean that:
 
(i)            the Seller has examined and relied in whole or in part upon one
or more of the specified documents or other information in connection with a
given representation or warranty;
 
(ii)           that the information contained in such document or otherwise
obtained by the Seller appears on its face to be consistent in all material
respects with the substance of such representation or warranty;
 
(iii)           the Seller’s reliance on such document or other information is
consistent with the standard of care exercised by prudent lending institutions
originating commercial mortgage loans; and
 
(iv)           although the Seller is under no obligation to verify
independently the information contained in any document specified as being
relied upon by it, the Seller believes the information contained therein to be
true, accurate and complete in all material respects and has no actual knowledge
of any facts or circumstances which would render reliance thereon unjustified
without further inquiry.
 
The term “Mortgage Interest Rate” shall mean the fixed rate of interest per
annum that each Mortgage Loan bears as of the Cut-off Date.
 
The term “Permitted Encumbrances” shall mean:
 
(i)            the lien of current real property taxes, ground rents, water
charges, sewer rents and assessments not yet delinquent or accruing interest or
penalties;
 
(ii)           covenants, conditions and restrictions, rights of way, easements
and other matters of public record acceptable to mortgage lending institutions
generally and exceptions and exclusions referred to in the related mortgagee’s
title insurance policy;
 
(iii)           other matters to which like properties are commonly subject;
 
(iv)           the rights of tenants, as tenants only, whether under ground
leases or space leases at the Mortgaged Property; and
 
 
D-20

--------------------------------------------------------------------------------

 
 
(v)           with respect to any Mortgage Loan that is part of a Loan
Combination, the related Companion Loan;
 
which together do not materially and adversely affect the related Borrower’s
ability to timely make payments on the related Mortgage Loan, which do not
materially interfere with the benefits of the security intended to be provided
by the related Mortgage or the use, for the use currently being made, the
operation as currently being operated, enjoyment, value or marketability of such
Mortgaged Property, provided, however, that, for the avoidance of doubt,
Permitted Encumbrances shall exclude all pari passu, second, junior and
subordinated mortgages.
 
The term “UCC Financing Statement” shall mean a financing statement prepared and
filed pursuant to the Uniform Commercial Code, as in effect in the relevant
jurisdiction.
 
Other.  For purposes of these representations and warranties, the term “to the
Seller’s knowledge” shall mean that no officer, employee or agent of the Seller
responsible for the underwriting, origination or sale of the Mortgage Loans (or
Loan Combinations, if applicable) or of any servicer responsible for servicing
the Mortgage Loan (or Loan Combination, if applicable) on behalf of the Seller,
believes that a given representation or warranty is not true or is inaccurate
based upon the Seller’s reasonable inquiry, and that during the course of such
inquiry, no such officer, employee or agent of the Seller has obtained any
actual knowledge of any facts or circumstances that would cause such Person to
believe that such representation or warranty was inaccurate.  Furthermore, all
information contained in documents which are part of or required to be part of a
Mortgage File shall be deemed to be within the Seller’s knowledge.  For purposes
of these representations and warranties, the term “to the Seller’s actual
knowledge” shall mean that an officer, employee or agent of the Seller
responsible for the underwriting, origination and sale of the Mortgage Loans (or
Loan Combinations, if applicable) does not actually know of any facts or
circumstances that would cause such Person to believe that such representation
or warranty was inaccurate.
 
It is understood and agreed that the representations and warranties set forth in
this Exhibit D shall survive delivery of the respective Mortgage Files to the
Purchaser and/or the Trustee and shall inure to the benefit of the Purchaser and
its successors and assigns (including without limitation the Trustee and the
holders of the Certificates), notwithstanding any restrictive or qualified
endorsement or assignment.


 
D-21

--------------------------------------------------------------------------------

 
 
SCHEDULE D-1 TO EXHIBIT D
 
EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES
 
Representation numbers referred to below relate to the corresponding Mortgage
Loan representations and warranties set forth in Exhibit D to the Mortgage Loan
Purchase Agreement for UBS Real Estate Securities Inc.
 
Representation
 
Annex
A-1 Loan
Number
 
Loan/Property
 
Exception
             
6. Mortgage Lien;
Assignment of Leases
 
8
 
Bethesda Health
Medical Office
 
The Mortgage Loan is structured with a master lease to accommodate Shari’ah
laws.  The assignment of leases and rents creates a first priority security
interest in and to the rents due under the master lease only and not to the
rents from the underlying space leases.  However, the master lease is
subordinate to the Mortgaged Property and will terminate upon foreclosure at
which time all space leases will become direct leases with the Borrower.
             
8.  Title Insurance
 
6
 
One Montgomery
Street
 
A part of the basement space (4,643 sf) encroaches on city owned property and
a license has been granted to the property via a Minor Sidewalk Encroachment
Permit (#11MSE-0033) that is revocable by the city at any time.  The Title
Policy does not cover this encroachment.
 
The Mortgage Loan is recourse to the Guarantors for any losses occurring as a
result of the loss of this encroachment space.
             
10.  Nonrecourse
 
1
 
Trinity Centre
 
Recourse regarding rents is limited to misappropriation or conversion by the
borrower of any rents collected more than 1 month in advance, to the extent not
applied to the payment of taxes, insurance premiums, debt service and other
amounts due under the Loan Documents.  Recourse regarding material physical
waste is limited to the  extent caused by gross negligence or willful acts of
the borrower, any guarantor or any of their principals, officers, agents or
employees.
 
Following a foreclosure of the mortgage securing the Mortgaged Property or
acceptance of a deed-in-lieu of foreclosure, the obligations the borrower and
the guarantor under the related environmental indemnity expire two

 
 
Schedule D-1 to Exhibit D

--------------------------------------------------------------------------------

 
 

           
years after the satisfaction of certain conditions, including the delivery to
the Lender of a Phase I environmental report disclosing no environmental issues
at the Mortgaged Property. 
             
10. Nonrecourse
 
2
 
Poughkeepsie
Galleria
 
Recourse for material physical waste is limited to the extent actually caused by
acts or omissions of Borrower or any Affiliate of Borrower or any of their
respective agents or representatives.
 
Following repayment in full of the Mortgage Loan, the obligations the borrower
and the guarantor under the related environmental indemnity expire two years
after the satisfaction of certain conditions, including the delivery to the
Lender of a Phase I environmental report disclosing no environmental issues at
the Mortgaged Property.
             
10. Nonrecourse
 
4
 
1700 Market Street
 
Recourse for misapplication or misappropriation of rents is limited to the
misapplication or conversion of rents during the continuation of an Event of
Default (as such term is defined in the related Mortgage Loan Agreement) and
rents collected more than one (1) month in advance. Recourse for material
physical waste of the Mortgaged Property is limited to “intentional physical
waste” caused by the “willful acts of Borrower, Guarantor, or any of their
principals, officers, agents or employees.”
 
The indemnification obligations under the related Environmental Indemnity
Agreement may terminate two years after the delivery by Indemnitor of a Clean
Phase I (as such term is defined in the Environmental Indemnity Agreement),
which Phase I may be delivered at any time on or after any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of a deed in lieu of foreclosure of the Security
Instrument.
 
The Indemnitor’s obligations under the Environmental Indemnity do not apply to
the extent that Indemnitor can prove that such liabilities and obligations arose
solely from Hazardous Substances that: (a) were not

 
 
Schedule D-1 to Exhibit D

--------------------------------------------------------------------------------

 
 

           
present on or a threat to the Mortgaged Property prior to the date that
Indemnitee or its nominee acquired title to the Mortgaged Property, whether by
foreclosure, exercise of power of sale or otherwise and (b) were not the result
of any act or negligence of Indemnitor or any of Indemnitor’s affiliates, agents
or contractors.
 
10.  Nonrecourse
 
6
 
One Montgomery
Street
 
Recourse for misapplication of rents is limited to misapplication by the
Borrower of any rents following an Event of Default (as such term is defined in
the related Mortgage Loan Agreement).  Recourse for material physical waste of
the Mortgaged Property is limited to any material physical waste at the Property
other than caused by a tenant at the Mortgaged Property.
             
10.  Nonrecourse
 
8
 
Bethesda Health
Medical Office
 
Recourse for misapplication of rents is limited to during the continuation of an
Event of Default (as such term is defined in the related Mortgage Loan
Agreement) and recourse for material physical waste is limited to the extent
caused by intentional acts or intentional omissions of or at the direction of
Borrower, Affiliated Manager, Guarantor or any of their principals, officers or
employees.
 
The environmental indemnity contains a sunset provision whereby the indemnitor
and the Borrower may be released from their obligations under the environmental
indemnity three years after the full repayment of the Mortgage Loan if the
indemnitor delivers, a Phase I environmental assessment with respect to the
Mortgaged Property in form and substance, and proposed by an environmental
consultant, reasonably acceptable to Lender which does not indicate that the
Property contains any environmental conditions relating to Hazardous Substances
on the Property which was not previously disclosed in writing to Lender or in
any previous Environmental Report obtained by, or delivered to, Lender.
 
In addition, with respect to the Guaranty, in the event, prior to the full
repayment of the Mortgage Loan, Lender assumes control and/or

 
 
Schedule D-1 to Exhibit D

--------------------------------------------------------------------------------

 
 

           
management of the Mortgaged Property through foreclosure, deed in lieu of
foreclosure, the appointment of a receiver or the exercise of any other remedies
available to Lender under the Mortgage after the occurrence of an Event of
Default (as such term is defined in the related Mortgage Loan Agreement),  then
the Guarantor entity is required to maintain the financial net worth and
liquidity covenants contained in the Guaranty for a period of three (3) years
after the date on which the Mortgage Loan is paid in full.
 
10.  Nonrecourse
 
9
 
Marriott Buffalo
Niagara
 
The Loan Documents provide for recourse liability for material physical waste of
the Mortgaged Property but only to the extent Gross Income From Operations (as
defined in the Loan Documents) is sufficient to adequately maintain the
Mortgaged Property.
             
10. Nonrecourse
 
17
 
Dawntree
Apartments
 
If, following the full repayment of the Mortgage Loan obligations or defeasance
of the Mortgage Loan, the obligor delivers a Phase I environmental assessment in
form, and from a consultant, reasonably acceptable to Lender and any applicable
Ratings Agencies, which does not indicate any environmental conditions relating
to Hazardous Substances at the Property in violation of any Environmental Law,
then  obligations and liabilities under the related environmental
indemnification agreement will terminate two years following the full repayment
or defeasance of the Mortgage Loan.
             
10.  Nonrecourse
 
20
 
Plaza Mall of
Georgia- Phase II
 
Only Borrower is liable for loss related to environmental issues.
 
Recourse for a breach of the environmental covenants contained in the Loan
Documents will terminate on the fourth anniversary of the date on which items
(i)-(v) below are satisfied: (i) the Mortgage Loan is paid in full, (ii)
Borrower delivers to the Lender, among other things, a current Phase I
environmental site assessment with respect to the Property (and a follow up
Phase II environmental assessment report if required by the Phase I) from a
consultant acceptable to Lender in its reasonable discretion, which concludes
that there is no evidence that the Property contains

 
 
Schedule D-1 to Exhibit D

--------------------------------------------------------------------------------

 
 

           
any Hazardous Substances and the Property is not subject to any significant risk
of contamination from any off site Hazardous Substances in violation of the
representations, warranties, and covenants set forth in the Loan Documents as
determined by Lender in its reasonable discretion,  (iii) no Default exists and
is continuing under the Loan Documents, (iv) Lender has not exercised any of its
remedies under the Security Deed to obtain an entry of a judgment of
foreclosure, exercise any power of sale, or delivery of a deed in lieu of
foreclosure of the Security Deed, and (v) as of the date of determination, all
of the representations and warranties contained under this Agreement and in any
of the other Loan Documents (to the extent related to environmental conditions)
are true and correct in all material respects, as reasonably determined by
Lender.
 
10.  Nonrecourse
 
25
 
Northview Plaza
 
There is a sunset provision in the Environmental Indemnity Agreement that
provides that the obligations and liabilities of Indemnitor under the
Environmental Indemnity Agreement do not apply to the introduction or initial
release of Hazardous Substances on the Property from and after the date that
Lender has acquired title and assumed possession and control of the Property
through power of sale, foreclosure or deed in lieu of foreclosure (the “Transfer
Date”). Indemnitor bears the burden of proof that the introduction and initial
release of such Hazardous Substances (i) occurred after the Transfer Date, (ii)
did not occur as a result of any action or omission of the Indemnitor, its
agents or Affiliates in, on, under or near the Property, and (iii) did not occur
as a result of a breach of any Environmental Laws which occurred prior to the
Transfer Date.
 
10.  Nonrecourse
 
26
 
Preston Lloyd
Shopping Center
 
There is recourse for Borrower’s misapplication or misappropriation of (A) rents
received by Borrower after the occurrence of an Event of Default (as such term
is defined in the related Loan Documents), (B) tenant security deposits or rents
collected more than one (1) month in advance, or (C) insurance proceeds or
condemnation awards. There is recourse for any material physical waste of the
Mortgaged Property by Borrower or Guarantor or any of

 
 
Schedule D-1 to Exhibit D

--------------------------------------------------------------------------------

 
 

           
their agents, principals or representatives, in each case to the extent that
Borrower is in receipt of sufficient gross revenues from the Mortgaged Property
to prevent same.
 
10.  Nonrecourse
 
27
 
Holiday Inn
Express Richmond
Airport
 
The indemnification obligations under the Environmental Indemnity Agreement
terminate five years after the “Trigger Date”, which is (x) the date on which
either (A) Mortgage Loan has been paid in full, whether at maturity, as a result
of acceleration, in connection with any prepayment or otherwise or (B) the
Mortgage Loan has been fully defeased, or (y) the Mortgaged Property has been
conveyed pursuant to a foreclosure of the Deed of Trust, exercise of power of
sale under the Deed of Trust or deed in lieu thereof; provided (a) there has
been no change, between the Mortgage Loan closing date and the Trigger Date in
any Environmental Requirements (as defined in the Environmental Indemnity
Agreement), the effect of which change may be to make a lender or mortgagee
liable in respect to any matter for which Lender entitled to indemnification
pursuant to the Environmental Indemnity Agreement, notwithstanding the fact that
the Trigger Date has occurred; (b) Lender has received, at Indemnitor’s expense,
an environmental report, in form and from a consultant reasonably acceptable to
Lender and any applicable Ratings Agencies, dated on or after the Trigger Date
showing, to the reasonable satisfaction of Lender, that there exists no matter
for which the Lender entitled to indemnification pursuant to the terms of the
Environmental Indemnity Agreement.
 
10.  Nonrecourse
 
28
 
Westpointe
Shopping Center
 
Recourse for a breach of the environmental covenants contained in the
Loan  Documents will terminate on the third anniversary of the date on which
items (i)-(v) below are satisfied: (i) the Mortgage Loan is paid in full, (ii)
Borrower delivers to the Lender, among other things, a current Phase I
environmental site assessment with respect to the Property (and a follow up
Phase II environmental assessment report if required by the Phase I) from a
consultant acceptable to Lender in its reasonable discretion, which concludes
that there is no evidence that the Property contains any Hazardous Substances
and the Property is

 
 
Schedule D-1 to Exhibit D

--------------------------------------------------------------------------------

 
 

           
not subject to any significant risk of contamination from any off site Hazardous
Substances in violation of the representations, warranties, and covenants set
forth in the Loan Documents as determined by Lender in its reasonable
discretion,  (iii) no Default exists and is continuing under the Loan Agreement,
(iv) Lender has not exercised any of its remedies under the Security Deed to
obtain an entry of a judgment of foreclosure, exercise any power of sale, or
delivery of a deed in lieu of foreclosure of the Security Deed, and (v) as of
the date of determination, all of the representations and warranties contained
under this Agreement and in any of the other Loan Documents (to the extent
related to environmental conditions) are true and correct in all material
respects, as reasonably determined by Lender.
 
10. Nonrecourse
 
32
 
River View Estates
 
Recourse for misapplication or misappropriation of rents is limited to following
an Event of Default (as such term is defined in the related Loan Documents).
 
The obligations and liabilities of the Indemnitor under the environmental
indemnity do not apply to the introduction and initial release of Hazardous
Substances on the Mortgaged Property from and after the date that the Lender
acquires title and has assumed possession and control of the Mortgaged Property
through power of sale, foreclosure or a deed in lieu of foreclosure and
Indemnitor bears the burden of proof that the introduction and initial release
of such Hazardous Substances (i) occurred subsequent to such transfer date, (ii)
did not occur as a result of any action or omission of the Indemnitor, its
agents or Affiliates  in, on, under or near the Property, and (iii) did not
occur as a result of a breach of any Environmental Laws which occurred prior to
such transfer date.
 
21. Licenses and Permits
 
1
 
Trinity Centre
 
As of the Mortgage Loan closing date, there were violations noted by the New
York Department of Buildings with respect to a restaurant at the Mortgaged
Property failing to obtain a Place of Assembly filing and a certificate of
occupancy.  Pursuant to the Loan Documents, the borrower is required to use

 
 
Schedule D-1 to Exhibit D

--------------------------------------------------------------------------------

 
 

           
commercially reasonable efforts to promptly cause these violations to be removed
of record.
 
21. Licenses and
Permits
 
13
 
Chicago Portfolio-
343 West Erie
Street
 
The City of Chicago has sued the Borrower related to certain building code
violations. Borrower represented and warranted that all work necessary to remedy
such building  code violations has been completed but that the violations have
not been removed from the records of the applicable governmental agency.
 
23. Encroachment
 
6
 
One Montgomery
Street
 
A part of the basement space (4,643 sf) encroaches on city owned property and
a license has been granted to the Mortgaged Property via a Minor Sidewalk
Encroachment Permit (#11MSE-0033) that is revocable by the city at any
time.  The Title Policy does not cover this encroachment.
 
The Mortgage Loan is recourse to the Guarantors for any losses occurring as a
result of the loss of this encroachment space.
 
24. Property
Condition
 
2
 
Poughkeepsie
Galleria
 
Lender waived escrows for certain recommended repairs estimated to cost $11,520
in the aggregate.  The Loan Documents require the Borrower to complete these
recommended repairs within 90 days of the closing date of the Mortgage Loan.
 
24. Property
Condition
 
30
 
StorQuest Oxnard
 
A document entitled “Merged Downtown Renewal (R-108) and Central City
Revitalization Project Statement” is recorded on the title to the Mortgaged
Property. This document provides that all areas within the defined “Project
Area” (which includes the Mortgaged Property) are subject to condemnation by the
Community Development Commission of the City of Oxnard for the purposes of
redevelopment under the “Redevelopment Plan.” This plan was adopted on July 18,
2000, and the condemnation power expires on August 17, 2012. The Mortgaged
Property was developed for its current use in 2003.
             
26. Environmental Matters
 
7
 
Sun Products
Distribution Center
 
With regard to (iii), if the Borrower delivers a clean Phase I environmental
report at any time on or after the payment in full of the Mortgage Loan, the
obligations and liabilities of the indemnitor under the Environmental Indemnity
Agreement may terminate three years following

 
 
Schedule D-1 to Exhibit D

--------------------------------------------------------------------------------

 
 

           
such payment in full of the Mortgage Loan.  The indemnity is required to
continue in perpetuity after Lender (or its transferee) acquires title or
control of the Mortgaged Property unless a release or introduction of hazardous
substances occurs during or after Lender’s (or its transferee’s) period of
ownership and provided that the indemnitor is required to bear the burden of
proving that such specified event or condition is a result of an indemnified
party’s gross negligence or willful misconduct or first occurred during or after
Lender’s (or its transferee’s) period of ownership.
 
27. Insurance
 
23
 
Holiday Inn Express Cooperstown
 
Vermont Mutual Insurance Co. rated ‘A VIII’ with AM Best and not rated with S&P
is accepted as Property and General Liability carrier; provided their rating is
not downgraded.
             
33. Related
Borrowers
 
11
 
 
 
12
 
Hospitality
Specialists
Portfolio Pool 2
 
Hospitality
Specialists
Portfolio Pool 1
 
These Mortgage Loans, with an aggregate original principal balance of
$43,000,000 have affiliated borrowers and the same sponsor (Hospitality
Specialists, Inc.).
             
36. Due-on-Sale or
Encumbrance
 
1
 
Trinity Centre
 
The Loan Documents permit transfers of equity interests that result in a change
in control of the borrower as long as “Qualified Transferees” satisfying certain
requirements set forth in the Loan Documents control the borrower following such
transfer.
 
In addition, the direct or indirect owners of the borrower pledged its interest
in the borrower in connection with an $18,000,000 senior mezzanine loan
currently held by Crexcus Investment Corp. and a $7,000,000 junior mezzanine
loan currently held by a Brickman entity.  In the event of a foreclosure of the
mezzanine loan, there will be a transfer of control of the borrower.
             
36. Due-on-Sale or
Encumbrance
 
2
 
Poughkeepsie
Galleria
 
The Loan Documents permit transfers of the Mortgaged Property to “Qualified Real
Estate Investors” (or to their controlled affiliates) satisfying certain
requirements set forth in the Loan Documents as long as certain conditions

 
 
Schedule D-1 to Exhibit D

--------------------------------------------------------------------------------

 
 

           
set forth in the Loan Documents are satisfied.
 
In addition, the direct or indirect owners of the borrower pledged its interest
in the borrower in connection with a $21,000,000 mezzanine loan.  In the event
of a foreclosure of the mezzanine loan, there will be a transfer of control of
the borrower.
             
36. Due-on-Sale or
Encumbrance
 
4
 
1700 Market Street
 
Lender’s consent to a transfer shall not be unreasonably withheld; provided
certain conditions in the Loan Documents are satisfied.  The conditions are
deemed to have been satisfied if, with respect to any transfer, one (1) or more
“Qualified Transferees” (as such term is defined in the Loan Documents),
directly or indirectly, (i) own fifty-one percent (51%) or more of the legal,
beneficial and economic interests in the transferee and (ii) are in control of
the transferee: (1) transferee and transferee’s sponsors have aggregate net
worth reasonably satisfactory to Lender; and (2) transferee and transferee’s
sponsors (together with transferee’s proposed property manager) are experienced
owners and operators of properties similar in location, size, class, use,
operation and value as the Mortgaged Property, as evidenced by financial
statements and other information reasonably satisfactory to Lender (it being
understood and agreed that Lender reserves the right to approve transferee
without approving its proposed property manager).
 
In addition, the direct or indirect owners of the borrower pledged its interest
in the borrower in connection with a $12,200,000 mezzanine loan currently held
by  Pearlmark Mezzanine Realty Partners III, L.L.C. and TMRP III Co-Investment,
L.L.C., jointly and severally.  In the event there is a foreclosure of the
mezzanine loan, there will be a transfer of control of the borrower.
             
36. Due-on-Sale or
Encumbrance
 
17
 
Dawntree
Apartments
 
The Loan Documents permit the direct or indirect owners of the Borrower to
pledge its ownership interest in the borrower as security for a mezzanine loan,
without consent of the lender, subject to the satisfaction of certain
conditions, including (i) the lender’s reasonable approval of the terms of the
mezzanine loan, (ii) the mezzanine lender being  a “Qualified

 
 
Schedule D-1 to Exhibit D

--------------------------------------------------------------------------------

 
 

           
Lender” (as such term is defined in the Mortgage Loan documents), (iii) the
aggregate LTV must be 75% or below and (iv) the DSCR based on the aggregate
balance is at least 1.25x.
             
45.  Access
 
1
 
Trinity Centre
 
The Mortgaged Property currently has access to certain utilities through a
revocable license with the New York City Department of Transportation that
expires on June 30, 2016.  Pursuant to the Loan Documents, the borrower is
required to cause this license to be renewed or to provide for alternate means
of transmission of the applicable utilities.

 
 
Schedule D-1 to Exhibit D

--------------------------------------------------------------------------------

 
 
ANNEX A TO EXHIBIT D
 
MORTGAGE LOANS WITH ENVIRONMENTAL INSURANCE COVERAGE
 
NONE.
 
 
Annex A to Exhibit D

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
FORM OF CERTIFICATE OF AN OFFICER OF THE SELLER
 
Certificate of Officer of UBS Real Estate Securities Inc.
 
I, [_____], a [_____] of UBS Real Estate Securities Inc. (the “Seller”), hereby
certify as follows:
 
1.            The Seller is a corporation duly organized and validly existing
under the laws of the State of Delaware.
 
2.            Attached hereto as Exhibit A are true and correct copies of the
Certificate of Incorporation and By-Laws, which Certificate of Incorporation and
By-Laws are on the date hereof in full force and effect.
 
3.            Attached hereto as Exhibit B is a certificate of the Secretary of
State of the State of Delaware with respect to the good standing of the Seller.
 
4.            Attached hereto as Exhibit C are true and correct copies of
resolutions that were adopted by the board of directors of the Seller.
 
5.            To the best of my knowledge, no proceedings looking toward
liquidation or dissolution of the Seller are pending or contemplated.
 
6.            Each person listed below is and has been a duly elected and
qualified officer or authorized signatory of the Seller and his or her genuine
signature is set forth opposite his or her name:
 
Name
 
 
Office
 
 
Signature
                   

 
7.           Each person listed above who signed, either manually or by
facsimile signature, the Mortgage Loan Purchase Agreement, dated December 22,
2011 (the “Purchase Agreement”), between the Seller and Citigroup Commercial
Mortgage Securities Inc. (the “Purchaser”) and providing for the purchase of the
Mortgage Loans by Citigroup Commercial Mortgage Securities Inc. from the Seller,
and/or the Indemnification Agreement, dated December 22, 2011, among the Seller,
the Purchaser, the Underwriters and the Initial Purchasers, was, at the
respective times of such signing and delivery, duly authorized or appointed to
execute such documents in such capacity, and the signatures of such persons or
facsimiles thereof appearing on such documents are their genuine signatures.
 
Capitalized terms not otherwise defined herein have the meanings assigned to
them in the Purchase Agreement.
 
 
E-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this certificate as of [_____],
2011.
 

 
By:
       Name:      Title:

 
I, [name], [title], hereby certify that [_____] is a duly elected or appointed,
as the case may be, qualified and acting [_____] of the Seller and that the
signature appearing above is his or her genuine signature.
 
IN WITNESS WHEREOF, the undersigned has executed this certificate as of [_____],
2011.
 

 
By:
       Name:      Title:

 
 
E-2

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
FORM OF OFFICER’S CERTIFICATE
 
UBS Real Estate Securities Inc. (“Seller”) hereby certifies as follows:
 
(i)      All of the representations and warranties (except as set forth on
Schedule D to Exhibit D-1) of the Seller under the Mortgage Loan Purchase
Agreement, dated as of December 22, 2011 (the “Agreement”), between Citigroup
Commercial Mortgage Securities Inc. and Seller, are true and correct in all
material respects on and as of the date hereof (or as of such other date as of
which such representation is made under the terms of Exhibit D to the Agreement)
with the same force and effect as if made on and as of the date hereof (or as of
such other date as of which such representation is made under the terms of
Exhibit D to the Agreement).
 
(ii)     The Seller has complied in all material respects with all the covenants
and satisfied all the conditions on its part to be performed or satisfied under
the Agreement on or prior to the date hereof and no event has occurred which
would constitute a default on the part of the Seller under the Agreement.
 
(iii)         Neither the Prospectus Supplement, dated December 9, 2011 (the
“Prospectus Supplement”), relating to the offering of the Class A-1, Class A-2,
Class A-3 and Class A-AB Certificates, nor the Private Placement Memorandum,
dated December 9, 2011 (the “Memorandum”), relating to the offering of the
Class X-A, Class X-B, Class A-S, Class B, Class C, Class D, Class E, Class F,
Class G, Class H, Class R and Class LR Certificates, in the case of the
Prospectus Supplement, as of the date of thereof or as of the date hereof, or in
the case of the Memorandum, as of the date thereof or as of the date hereof,
included or includes any untrue statement of a material fact relating to the
Seller, the Mortgage Loans, the Mortgaged Properties, the Borrowers, affiliates
of the Seller and the Borrowers, the Pari Passu Companion Loans and/or the
Mortgage Loan Seller Sub-Servicers, or omitted or omits to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein relating to the Seller, the Mortgage Loans, the Mortgaged
Properties, the Borrowers, affiliates of the Seller and the Borrowers, the Pari
Passu Companion Loans and/or the Mortgage Loan Seller Sub-Servicers, in light of
the circumstances under which they were made, not misleading.
 
Capitalized terms used herein without definition have the meanings given them in
the Agreement.
 
[SIGNATURE APPEARS ON THE FOLLOWING PAGE]
 
 
F-1

--------------------------------------------------------------------------------

 
 
Certified this 29th day of December, 2011.
 

 
UBS REAL ESTATE SECURITIES INC.
       
By:
       Name:      Title:        
By:
       Name:      Title: 

 
 
F-2
 
 